Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43 Desc: Main
                              Document Page 1 of 101
              Estimated Hearing Date: October 30, 2019 at 9:30 a.m. (Atlantic Standard Time)
                    Objection Deadline: August 5, 2019 at 4:00 p.m. (Atlantic Standard Time)


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 1



 SUMMARY COVER PAGE TO THE INTERIM APPLICATION OF MUNGER, TOLLES
 & OLSON LLP FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
    AND REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS TO THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO FOR
     THE PERIOD FROM AUGUST 1 THROUGH 31, 2018 AND OCTOBER 1, 2018
                       THROUGH MAY 31, 2019




 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                               Desc: Main
                          Document Page 2 of 101




 General Information

 Name of Applicant:                                                  Munger, Tolles & Olson LLP

 Authorized to Provide Services to:                                  Financial Oversight and Management
                                                                     Board, as Representative for the Debtor
                                                                     Pursuant to PROMESA Section 316

 Date of Retention:                                                  August 24, 2017

 Period for Which Fee Compensation and                               August 1 – 31, 2018 and October 1,
 Expense Reimbursement is Sought in the Fee                          2018 – May 31, 2019
 Application (Compensation Period):

 Monthly Fee Statements subject to this request:                     Sixth Monthly Fee Statement
                                                                            (October 1 – 31, 2018)

                                                                     Seventh Monthly Fee Statement
                                                                            (November 1 – 30, 2018)

                                                                     Eighth Monthly Fee Statement
                                                                            (December 1 – 31, 2018)

                                                                     Ninth Monthly Fee Statement
                                                                            (August 1 – 31, 2018) 2

                                                                     Tenth Monthly Fee Statement
                                                                           (January 1– 30, 2019)

                                                                     Eleventh Monthly Fee Statement
                                                                            (February 1– 28, 2019)

                                                                     Twelfth Monthly Fee Statement
                                                                            (March 1– 31, 2019)

                                                                     Thirteenth Monthly Fee Statement
                                                                            (April 1– 30, 2019)

                                                                     Fourteenth Monthly Fee Statement
                                                                            (May 1– 31, 2019)




 2
     Supplemental compensation for matter 003 only. This matter previously unbilled.


                                                           2
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                                  Desc: Main
                          Document Page 3 of 101



 Summary of Fees and Expenses Sought in the Fee Application

 Amount of Fee Compensation Sought as Actual,
 Reasonable, and Necessary for the Fee Period:                      $687,648.73

 Amount of Expense Reimbursement Sought as
 Actual, Reasonable, and Necessary for the Fee Period:              $15,666.19

 Total Fee Compensation and Expense
 Reimbursement Requested for the Fee Period:                        $703,314.92

 Total Fee Compensation and Expense Paid to Date:                   $531,888.50

 Total Remaining Fee Compensation and Expense                       $171,426.39
 Reimbursement Sought 3:



 Summary of Past Requests for Compensation and Prior Payments

 Total Amount of Compensation Previously Requested
 Pursuant to the Interim Compensation Order to Date:                $1,132,493.24

 Total Amount of Expense Reimbursement Previously
 Requested Pursuant to the Interim Compensation
 Order to Date:                                                     $3,859.75

 Total Compensation and Expense Reimbursement
 Approved Pursuant to the Interim Compensation                      $1,110,379.18
 Order to Date:

 Compensation Sought in this Application:                           $687,648.75

 Compensation Sought in this Application Already
 Paid to Date:                                                      $516,222.31

 Compensation Outstanding as of this Application:                   $171,426.39




 3
     Remaining amount sought includes a request for reimbursement of the 10% holdback as well as the 29% tax
       withholding applied to 2019 invoices.




                                                          3
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                   Desc: Main
                          Document Page 4 of 101



 Expenses Sought in this Application:                     $15,666.19

 Expenses Sought in this Application Already Paid to
 Date:                                                    $15,666.19

 Expenses Outstanding as of this Application:             $0.00

 Total compensation subject to objection:                 None

 Total expenses subject to objection:                     None

 Number of Professionals included in this application:    14

 Difference between fees budgeted and compensation        Not Applicable
 sought:

 Number of Professionals billing fewer than 15 hours      6
 to this case:

 Rates higher than those approved or disclosed at         Annual rate increases were applied for
 retention:                                               2018 to all billers as detailed in the
                                                          retention agreement. No increase was
                                                          applied for this period of 2019.

 Objection Deadline                                       August 5, 2019 at 4:00 p.m. (Atlantic
                                                          Standard Time)


 This is a __ monthly _X_ interim __ final application.




                                                 4
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                                     Desc: Main
                          Document Page 5 of 101



                                               Schedule 1
                           Interim Compensation Period - Fee Statements for
                         August 1 – 31, 2018 and October 1, 2018 – May 31, 2019


 Statement                                        Total Fees
                    Period        Total Fees                    Holdback      Expenses                     Expenses
  and Date                                        Requested                                 Fees Paid
                   Covered        Incurred 5                     (10%)       Requested                       Paid
   Served                                           (90%)

     Sixth
                  10/1/2018 –
  Statement                       $6,721.80        $6,049.62     $672.18       $51.85       $6,049.62       $51.85
                  10/31/2018
(12/12/2018)
   Seventh
                  11/1/2018 –
 Statement                       $249,409.98      $224,468.98   $24,941.00   $3,970.47     $221,101.95     $3,970.47
                  11/30/2018
(1/31/2019)
    Eighth
                  12/1/2018 –
 Statement                       $63,846.48       $57,461.83    $6,384.65    $2,841.86     $57.461.82      $2,841.86
                  12/31/2018
 (2/4/2019)
    Ninth
                  8/1/2018 –
 Statement                        $3,374.50        $3,037.05     $337.45      $641.79       $2,175.13      $641.79
                  8/31/2018
 (2/6/2019)
    Tenth
                  1/1/2019 –
 Statement                        $1,912.50        $1,721.25     $191.25       $0.00
                  1/31/2019
(6/12/2019)
  Eleventh
                  2/1/2019 –
 Statement                       $49,646.38       $44,681.74    $4,964.64    $1,290.58
                  2/28/2019
(6/12/2019)
   Twelfth                                                                                $229,433.79      $8,160.22
                  3/1/2019 –
 Statement                       $68,762.03       $61,885.82    $6,876.21     $204.00           6
                  3/31/2019
(6/12/2019)
 Thirteenth
                  4/1/2019 –
 Statement                       $190,226.60      $171,203.94   $19,022.66   $6,665.64
                   4/3/2019
(6/12/2019)
 Fourteenth
                  5/1/2019 –
 Statement                       $53,748.48       $48,373.63    $5,374.85      $0.00
                  5/31/2019
(6/12/2019)
                    Totals:      $687,648.75      $618,883.86   $68,764.89   $15,666.19   $516,222.31     $15,666.19




 5
     Amounts reflect a voluntary 15% reduction.

 6
     On June 27, 2019, a consolidated payment of $237,594.01 was received in connection with Munger, Tolles &
       Olson’s Tenth, Eleventh, Twelfth, Thirteenth, and Fourteenth Monthly Fee Statements. In addition to a 10%
       holdback, 29% of the requested amount was withheld as a purported tax and 1.5% was withheld as a
       government contribution from all fees exceeding $50,000. The payment was allocated proportionally across the
       five monthly statements.


                                                           5
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43             Desc: Main
                          Document Page 6 of 101


                                       Schedule 2
         Summary of Professional Services Rendered by Timekeeper for the Period
                    October 1, 2018 – May 31, 2019 on Matter 00002

                           DEPARTMENT                            TOTAL
        NAME OF                                    HOURLY                   FEES
                            AND YEAR                             HOURS
      PROFESSIONAL                                  RATES                  BILLED
                            ADMITTED                             BILLED
      PARTNERS
      Anders, Ginger       Litigation - 2005          $900.00      214.2   $192,780.00
      Collins, Daniel      Litigation - 1989        $1,075.00       10.2    $10,965.00
      Goldenberg, Elaine   Litigation - 2002          $940.00         21    $19,740.00
      Golder, Chad         Litigation - 2007          $825.00        8.8     $7,260.00
      Horwich, Benjamin    Litigation - 2007          $900.00        9.5     $8,550.00
      Verrilli, Donald     Litigation - 1989        $1,300.00      281.7   $366,210.00
      Yohalem, Mark        Litigation - 2006          $825.00        7.5     $6,187.50
                                                       Totals:     552.9   $611,692.50
      ASSOCIATES
      Boyce, Sarah         Litigation - 2013         $725.00        50.1    $36,322.50
      El-Khouri, Adele     Litigation - 2015         $695.00       144.2   $100,219.00
      Lynch, Chris         Litigation - 2009         $790.00         1.2       $948.00
      Miller-Ziegler,
                           Litigation - 2017         $580.00
      Rachel                                                        41.5    $24,070.00
      Segall, Jordan       Litigation - 2011         $745.00         4.2     $3,129.00
                                                      Totals:      241.2   $164,688.50
      PARALEGALS
                           Litigation                                5.7     $1,995.00
      Carr, Michelle       Paralegal                 $350.00
                           Litigation
      Jacobsen, Arn                                  $350.00        31.1    $10,885.00
                           Paralegal
                                                      Totals:       36.8    $12,880.00

                                         All Professionals:        830.9   $789,261.00
                                        Less 15% Discount                  $670,871.85




                                               6
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43           Desc: Main
                          Document Page 7 of 101


         Summary of Professional Services Rendered by Timekeeper for the Period
          August 1 – 31, 2018 and October 1, 2018 – May 31, 2019 on Matter 00003

                          DEPARTMENT                            TOTAL
        NAME OF                                   HOURLY                   FEES
                           AND YEAR                             HOURS
      PROFESSIONAL                                 RATES                  BILLED
                           ADMITTED                             BILLED
      PARTNERS
      Anders, Ginger      Litigation - 2005          $900.00        1.5    $1,350.00
      Golder, Chad        Litigation - 2007          $825.00        2.1    $1,732.50
      Verrilli, Donald    Litigation - 1989        $1,300.00        1.0    $1,300.00
                                                      Totals:       4.6    $4,382.50
      ASSOCIATES
      Boyce, Sarah        Litigation - 2013         $725.00          .3     $217.50
                                                     Totals:         .3     $217.50

                                        All Professionals:          4.9    $4,600.00
                                       Less 15% Discount                   $3,910.00




                                              7
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43           Desc: Main
                          Document Page 8 of 101


         Summary of Professional Services Rendered by Timekeeper for the Period
          August 1 – 31, 2018 and October 1, 2018 – May 31, 2019 on Matter 00004

                          DEPARTMENT                            TOTAL
        NAME OF                                   HOURLY                   FEES
                           AND YEAR                             HOURS
      PROFESSIONAL                                 RATES                  BILLED
                           ADMITTED                             BILLED
      PARTNERS
      Anders, Ginger      Litigation - 2005          $900.00         13   $11,700.00
      Golder, Chad        Litigation - 2007          $825.00        0.7      $577.50
      Verrilli, Donald    Litigation - 1989        $1,300.00        2.2    $2,860.00
                                                      Totals:      15.9   $15,137.50

                                        All Professionals:         15.9   $15,137.50
                                       Less 15% Discount                  $12,866.88




                                              8
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43          Desc: Main
                          Document Page 9 of 101


                                     Schedule 3
           Summary of Actual and Necessary Expenses Incurred for the Period
               August 1 – 31, 2018 and October 1, 2018 – May 31, 2019

                                       Matter 00002
                 Expense Category                           Amount
                 Travel - Hotel                            $2,723.47
                 Travel - Ground                             $379.86
                 Travel – Airfare                          $3,930.44
                 Travel - Internet                            $10.00
                 Travel - Meals                              $593.01
                 Filing Fees                                 $300.00
                 Messenger                                   $115.44
                 Transcriptions                                522.5
                 Specialty Printing Services               $6,378.68
                 Research Services                            $71.00
                                            Total:         15,024.40
                                       Matter 00003
                 Expense Category                           Amount
                 Filing/Recording/Registration Fees          $536.00
                 Messenger                                    $75.84
                 Travel - Internet                            $29.95
                                             Total:          $641.79
                                Total (All Matters):      $15,666.19




                                               9
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43        Desc: Main
                          Document Page 10 of 101



 Dated: July 15, 2019           /s/ Donald B. Verrilli, Jr.
                                MUNGER, TOLLES & OLSON LLP
                                Donald B. Verrilli, Jr. (pro hac vice)
                                Ginger D. Anders (pro hac vice)
                                Sarah G. Boyce (pro hac vice)
                                Adele M. El-Khouri (pro hac vice)
                                Rachel G. Miller-Ziegler (pro hac vice)
                                1155 F Street N.W., Seventh Floor
                                Washington, D.C. 20004-1357
                                Telephone:     (202) 220-1100
                                Facsimile:     (202) 220-2300
                                Email:         Donald.Verrilli@mto.com
                                               Ginger.Anders@mto.com
                                               Sarah.Boyce@mto.com
                                               Adele.El-Khouri@mto.com
                                               Rachel.Miller-Ziegler@mto.com

                                Attorneys for The Financial Oversight and
                                Management Board for Puerto Rico, as Representative of The
                                Commonwealth of Puerto Rico




                                       10
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                                         Desc: Main
                          Document Page 11 of 101


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 1



          INTERIM APPLICATION OF MUNGER, TOLLES & OLSON LLP FOR
          ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
         REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS TO THE
     FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO FOR
        THE PERIOD FROM AUGUST 1 THROUGH 31, 2018 AND OCTOBER 1, 2018
                           THROUGH MAY 31, 2019

 To the Honorable United States District Court Judge Laura Taylor Swain


            Munger, Tolles & Olson LLP (“MTO”), attorneys for the Financial Oversight and

 Management Board for Puerto Rico (the “Oversight Board”) as representative of the

 Commonwealth of Puerto Rico (“Commonwealth”), pursuant to section 315(b) of the Puerto

 Rico Oversight, Management, and Economic Stability Act (“PROMESA”), sections 316 and 317

 of PROMESA, Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                          Document Page 12 of 101


 Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for

 the District of Puerto Rico (the “Local Rules”) including the United States Trustee Guidelines for

 Reviewing Applications for Compensation and Reimbursement of Expenses referenced therein,

 and in accordance with this Court’s Second Amended Order Setting Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (Dkt. No. 3269) (the “Interim

 Compensation Order”), hereby submits its interim fee application (the “Fee Application”) for

 allowance of compensation for professional services provided in the amount of $687,648.73 and

 reimbursement of actual and necessary expenses in the amount of $15,666.19 that MTO incurred

 for the period from August 1 through 31, 2018 and October 1, 2018 through May 31, 2019 (the

 “Fee Period”). In support of this Fee Application, MTO submits the certification of Donald B.

 Verrilli, Jr., a partner at MTO, (the “Verrilli Declaration”), which is attached hereto as

 Exhibit A and incorporated by reference. In further support of this Fee Application, MTO

 respectfully states as follows.

                                           Jurisdiction

        1.      The United States District Court for the District of Puerto Rico (the “Court”) has

 jurisdiction over this matter pursuant to PROMESA section 306(a).

        2.      Venue is proper pursuant to PROMESA section 307(a).

        3.      The bases for the relief requested herein are PROMESA sections 316 and 317, the

 Bankruptcy Rules, the Local Rules, and the Interim Compensation Order.

                                           Background

        4.       On June 30, 2016, the Oversight Board was established under PROMESA section

 101(b). On August 31, 2016, President Obama appointed the Oversight Board’s seven voting

 members.

        5.      On August 7, 2017, Aurelius filed a complaint alleging the Board was selected in

                                                 2
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                   Desc: Main
                          Document Page 13 of 101


 violation of the Appointments Clause, undermining the Constitutionality of PROMESA.



                                         MTO Retention

        6.     On September 5, 2017, the Oversight Board entered into an agreement to retain

 MTO (the “Retention Agreement”) for legal representation regarding the challenge to the

 Constitutionality of PROMESA (matter number 00002). The Retention Agreement authorizes

 the Oversight Board to compensate and reimburse MTO in accordance with the Bankruptcy

 Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and the Interim Compensation Order.

 The Retention Agreement also authorizes the Oversight Board to compensate MTO at the

 standard hourly rates it charges, less a 15% discount, for services of this type and to reimburse

 MTO for certain actual and necessary out-of-pocket expenses incurred. The particular terms of

 MTO’s engagement are detailed in the engagement letter by and between MTO and Jaime A. El

 Koury, the General Counsel of the Oversight Board, effective as of September 5, 2017, which is

 attached hereto in Exhibit B.

        7.     On May 29, 2018, the Oversight Board entered into a second agreement to retain

 MTO (the “Retention Amendment”) for legal representation regarding the Board’s authority to

 enforce the requirements of it fiscal plan (matter number 00003). The Retention Amendment

 adopted the terms of the original Retention Agreement.         The particular terms of MTO’s

 engagement are detailed in the engagement letter by and between MTO and Jaime A. El Koury,

 the General Counsel of the Oversight Board, effective as of May 29, 2018, which is attached

 hereto in Exhibit B.

        8.     On December 21, 2018, the Oversight Board entered into a third agreement to

 retain MTO (the “Second Retention Amendment”) for legal representation regarding the Board’s

 opposition to a petition for certiorari (matter number 00004). The Second Retention Amendment

                                                3
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                Desc: Main
                          Document Page 14 of 101


 adopted the terms of the original Retention Agreement and Retention Amendment.            The

 particular terms of MTO’s engagement are detailed in the engagement letter by and between

 MTO and Jaime A. El Koury, the General Counsel of the Oversight Board, effective as of

 December 21, 2018, which is attached hereto in Exhibit B.

        9.      MTO believes that the relief requested herein complies with the controlling

 guidelines.

                                        Relief Requested

        10.     Pursuant to the Interim Compensation Order MTO seeks compensation for

 professional services rendered to the Oversight Board during the Fee Period in the amount of

 $687,648.73 and reimbursement of actual and necessary expenses incurred in connection with

 providing such services in the amount of $15,666.19. All of the fees and expenses MTO seeks in

 this Fee Application are allocated to the Oversight Board.

        11.     MTO submitted Monthly Fee Statements (as defined in the Interim Compensation

 Order) seeking payment of (a) 90 percent of the fees incurred by the Oversight Board for

 reasonable and necessary professional services rendered by MTO and (b) 100 percent of the

 actual and necessary costs and expenses incurred by MTO in connection with the services

 provided to the Oversight Board for each month.

        12.     On December 12, 2018, MTO served on the Notice Parties (as defined in the

 interim compensation order) a Sixth Monthly Fee Statement for the period from October 1, 2018

 through October 31, 2018. In the Sixth Monthly Fee Statement, MTO requested payment of

 $6,101.47 (90% of the $6,721.80 billed for professional services and 100% of the $51.85 billed

 for allowable expenses) of which $6,101.47 has been paid to date.

        On January 31, 2019, MTO served on the Notice Parties a Seventh Monthly Fee

 Statement for the period from November 1, 2018 through November 30, 2018. In the Seventh

                                                 4
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                Desc: Main
                          Document Page 15 of 101


 Monthly Fee Statement, MTO requested payment of $228,439.45 (90% of the $249,409.98 billed

 for professional services and 100% of the $3,970.47 billed for allowable expenses) of which

 $225,072.42 has been paid to date.

        On February 4, 2019, MTO served on the Notice Parties an Eighth Monthly Fee

 Statement for the period from December 1, 2018 through December 31, 2018. In the Eighth

 Monthly Fee Statement, MTO requested payment of $60,303.69 (90% of the $63,846.48 billed

 for professional services and 100% of the $2,841.86 billed for allowable expenses) of which

 $60,303.68 has been paid to date.

        On February 6, 2019, MTO served on the Notice Parties a Ninth Monthly Fee Statement

 for the period from August 1, 2018 through August 31, 2018 for the previously unbilled matter

 003. In the Ninth Monthly Fee Statement, MTO requested payment of $3,678.84 (90% of the

 $3,374.50 billed for professional services and 100% of the $641.79 billed for allowable

 expenses) of which $2816.92 has been paid to date.

        On June 12, 2019, MTO served on the Notice Parties the Tenth, Eleventh, Twelfth,

 Thirteenth, and Fourteenth Monthly Fee Statements for the period from January 1, 2019 through

 May 31, 2019.

        In the Tenth Monthly Fee Statement for the period from January 1, 2019 through January

 31, 2019, MTO requested payment of $1,712.25 (90% of the $1,912.50 billed for professional

 services).

        In the Eleventh Monthly Fee Statement for the period from February 1, 2019 through

 February 28, 2019, MTO requested payment of $45,972.32 (90% of the $49,646.38 billed for

 professional services and 100% of the $1,290.58 billed for allowable expenses).

        In the Twelfth Monthly Fee Statement for the period from March 1, 2019 through March



                                                5
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                  Desc: Main
                          Document Page 16 of 101


 31, 2019, MTO requested payment of $62,089.82 (90% of the $68,762.03 billed for professional

 services and 100% of the $204.00 billed for allowable expenses).

        In the Thirteenth Monthly Fee Statement for the period from April 1, 2019 through April

 30, 2019, MTO requested payment of $177,869.58 (90% of the $190,226.60 billed for

 professional services and 100% of the $6,665.64 billed for allowable expenses).

        In the Fourteenth Monthly Fee Statement for the period from May 1, 2019 through May

 31, 2019, MTO requested payment of $48,373.63 (90% of the $53,748.48 billed for professional

 services).

        Of the $372,456.18 requested in the Tenth, Eleventh, Twelfth, Thirteenth, and Fourteenth

 Monthly Fee Statements, $237,594.01.

        13.    No objections were filed to any of the Monthly Fee Statements and MTO

 submitted to the Notice Parties the required Monthly Fee Objection Statements. To date, MTO

 has received payment for its fees, costs, and expenses incurred during the Fee Period in the

 amount of $531,888.50.

        14.    Beginning on January 1, 2019, a purported tax withholding of 29% was assessed

 on all payments of Monthly Fee Statements. MTO requests payment of the withheld amount.

        15.    MTO seeks, by this Fee Application, payment of its fees for the Fee Period

 required under the Interim Compensation Order in the amount of $687,648.73 and payment of its

 expenses in the amount of $15,666.19, inclusive of any amounts previously held back, including

 the purported tax withholding.

                        Fees and Expenses Incurred During Fee Period

 A.     Customary Billing Disclosures.

        16.    MTO sets its hourly rates at a level designed to compensate it fairly for the work

 of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly rates

                                                6
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                   Desc: Main
                          Document Page 17 of 101


 and corresponding rate structure MTO uses in its representation of the Oversight Board are the

 same as the hourly rates and corresponding rate structure that MTO uses in other representations,

 and are comparable to the hourly rates and corresponding rate structure that MTO uses for

 complex corporate and litigation matters, whether in court or otherwise, regardless of whether a

 fee application is required. In accordance with ordinary practice, hourly billing rates for MTO

 timekeepers changed effective as of January 1, 2018. These rates increases were disclosed and

 agreed to in the Retention Agreement and Retention Amendment. Hourly billing rates were not

 increased in 2019 for the period of January 1, 2019 through May 31, 2019.

 B.     Fees Incurred During Fee Period.

        17.       In the ordinary course of practice, MTO maintains computerized records of the

 time expended to render the professional services required by the Oversight Board. For the

 convenience of the Court and all parties-in-interest, attached hereto as Schedule 2 is a summary,

 by matter, of fees incurred and hours expended during the Fee Period, setting forth the following

 information:

        •         the name, title, and department of each attorney and paraprofessional for whose
                  work on these cases compensation is sought;

        •         The year each attorney was admitted to the bar

        •         the hourly billing rate for each attorney and each paraprofessional at MTO’s
                  billing rates during the Fee Period;

        •         the aggregate time expended and fees billed by each attorney and each
                  paraprofessional during the Fee Period;

        •         a calculation of total compensation requested.

 C.     Actual and Necessary Expenses Incurred During Fee Period.

            18.     It is MTO’s policy to charge its clients in all areas of practice for expenses

   incurred in connection with its clients’ cases. The expenses charged to clients include, among

                                                    7
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                        Desc: Main
                          Document Page 18 of 101


   other things, court fees, telephone conference call and international call charges, mail, express

   mail, and overnight delivery service charges, special or hand delivery charges, document

   retrieval charges, charges for mass mailings (including envelopes and labels) provided by

   MTO to outside copying services, airfare, meals, lodging, transcription costs, and non-ordinary

   overhead expenses. MTO charges the Oversight Board for these expenses in a manner and at

   rates consistent with charges made generally to MTO’s other clients and within the guidelines

   set forth in the Local Rules, the Bankruptcy Rules, and the Interim Compensation Order. MTO

   believes that it is more appropriate to charge these expenses to the clients incurring them than

   to increase the hourly rates and spread the expenses among all clients. MTO does not charge

   clients for office supplies, standard duplication, facsimile transmissions, or secretarial support.

        19.     For the convenience of the Court and all parties-in-interest, Schedule 3 contains a

 summary of expenses for which MTO is seeking reimbursement by category and the invoices

 attached as Exhibit D contain MTO’s detailed records of expenses incurred during the Fee

 Period in the rendition of professional services to the Oversight Board.

                  Summary of Legal Services Rendered During the Fee Period

        20.     On September 5, 2017, the Oversight Board entered into an agreement to retain

 MTO (the “Retention Agreement”) for legal representation regarding challenges to the

 Constitutionality of PROMESA. Since its retention, MTO has worked diligently with

 representatives of the Oversight Board to prepare for and litigate Constitutional challenges.

        21.     On May 29, 2018, the Oversight Board entered into a second agreement to retain

 MTO (the “Retention Amendment”) for legal representation regarding the Board’s authority to

 enforce the requirements of it fiscal plan. Since the amendment, MTO has worked diligently

 with representatives of the Oversight Board to create a litigation strategy and prepare



                                                   8
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                      Desc: Main
                          Document Page 19 of 101


        22.     MTO has worked with the Oversight Board and its other counsel to (a) prepare

 pleadings and briefs in litigation matters; (b) prepare for hearings; (c) research jurisprudence

 regarding Constitutional issues; and (d) performed other professional services as described in this

 application and reflected in Schedule 2 and Exhibit D.

        23.     Pursuant to the Interim Compensation Order MTO seeks an allowance for

 professional services rendered to the Oversight Board during the Fee Period in the amount of

 $687,648.73 and reimbursement of actual and necessary expenses incurred in connection with

 providing such services in the amount of $15,666.19. MTO has applied a 15% discount on the

 hourly rates of all professionals and paraprofessionals working on these matters.

        24.     MTO maintains electronic records of time billed for services rendered to the

 Oversight Board. Copies of the these records, subject to redaction to preserve confidentiality of

 work product and attorney-client privilege, are provided in invoice form as Exhibit D.

        25.     MTO’s summary of itemized time records for professionals and paralegals

 performing services for the Oversight Board during the Compensation Period is attached as

 Schedule 2. During the compensation period, MTO recorded 573.4 hours by partners, 241.5

 hours by associates, and 36.8 hours by paraprofessionals. The fees charged by MTO, as set forth

 in Schedule 2, are in accordance with the firm’s existing billing rates in effect during the

 Compensation Period.

        26.     All entries itemized in MTO’s time records comply with the requirements set

 forth in the Guidelines and include a project category, a description of the activity or service

 performed and the number of hours spent by each individual providing the services.




                                                 9
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                             Desc: Main
                          Document Page 20 of 101


        Applicant Statement in Compliance with Appendix B Guidelines C.5

        27.    The following answers are provided in response to the questions set forth in

 Guidelines paragraph C.5:

         Question:   Did you agree to any variations from, or alternatives to, your standard
                     or customary billing rates, fees or terms for services pertaining to this
                     engagement that were provided during the application period? If so,
                     please explain.

         Response: Yes. As described in the Engagement Letter, MTO agreed to a 15%
                   discount on professional fees.

         Question:   If the fees sought in this fee application as compared to the fees
                     budgeted for the time period covered by this fee application are higher
                     by 10% or more, did you discuss the reasons for the variation with the
                     client?

         Response: MTO did not prepare budgets for the Compensation Period, but has
                   prepared a budget for the next interim period.

         Question:   Have any of the professionals included in this fee application varied
                     their hourly rate based on the geographic location of the bankruptcy
                     case?

         Response: No.

         Question:   Does the fee application include time or fees related to reviewing or
                     revising time records or preparing, reviewing, or revising invoices? (This
                     is limited to work involved in preparing and editing billing records that
                     would not be compensable outside of bankruptcy and does not include
                     reasonable fees for preparing a fee application.). If so, please quantify
                     by hours and fees.

         Response: No.

         Question:   Does this fee application include time or fees for reviewing time
                     records to redact any privileged or other confidential information? If
                     so, please quantify by hours and fees.

         Response: No.




                                                  10
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                            Desc: Main
                          Document Page 21 of 101


          Question:   If the fee application includes any rate increases since retention: (i) Did
                      your client review and approve those rate increases in advance? (ii) Did
                      your client agree when retaining the law firm to accept all future rate
                      increases? If not, did you inform your client that they need not agree
                      to modified rates or terms in order to have you continue the
                      representation, consistent with ABA Formal Ethics Opinion 11-458?

          Response: Yes. The Retention Agreement identifies that MTO's rates will increase
                    annually on January 1. The Retention Amendment also notes the
                    increase.




        Professionals Billing Fewer than Five Hours per Month

        28.    The following chart indicates which professionals billed fewer than five hours per

 month, the months for which fewer than five hours was billed, and an explanation of why the use

 of such professional was reasonable and necessary.

                                  Months in
                                  which less
                                  than 5 hours      Explanation of Why Services Were
                Professional      were billed       Reasonable and Necessary


                                  August 2018,      Ms. Anders is a Partner in MTO's
                                  October 2018,     litigation department who analyzed
                Anders, Ginger    January 2019,     and advised on litigation strategy.
                                  August 2018,
                                  October 2018,     Ms. Boyce is an associate in MTO's
                                  December          litigation department who assisted
                                  2018, May         with and advised on litigation
                Boyce, Sarah      2019              strategy.
                                  August 2018,
                                  October 2018,
                                  December          Mr. Golder is a Partner in MTO's
                                  2018,             litigation department who analyzed
                Golder, Chad      February 2019     and advised on litigation strategy.
                                                    Mr. Lynch was an associate in
                                                    MTO's litigation department who
                                                    assisted with and advised on
                Lynch, Chris      April 2019        litigation strategy.




                                                   11
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                                  Desc: Main
                          Document Page 22 of 101



                                                         Ms. Miller-Ziegler is an associate in
                                                         MTO's litigation department who
                     Miller-Ziegler,     October 2018,   assisted with and advised on
                     Rachel              February 2019   litigation strategy.
                                                         Mr. Segall is an associate in MTO's
                                                         litigation department who assisted
                                                         with and advised on litigation
                     Segall, Jordan      May 2019        strategy.
                                                         Mr. Verrilli is a Partner in MTO's
                                                         litigation department and the lead
                                         August 2018,    attorney overseeing work on these
                     Verrilli, Donald    October 2018    matters.


            29.      To provide a meaningful summary of MTO’s services provided on behalf of the

 Oversight Board, MTO has established, in accordance with its internal billing procedures, certain

 subject matter categories (“Matter Number”).

                                                                                                    Total
      Matter                                                                  Hours
                              Matter Category Description                                        Compensation
      Number                                                                  Billed
                                                                                                    Billed 2
        002         Constitutional Litigation                                    830.9               $670,871.85
        003         Fiscal Plan Enforcement                                        4.9                   $3,910.00
        004         Peaje Investments Certiorari Petition                         15.9                 $12,866.88
      Total                                                                      851.7               $687,648.73
            30.
                     In addition, subject to redaction for attorney-client privilege, work product

 doctrine, and confidentiality where necessary to protect the Oversight Board, MTO’s

 computerized records of time expended on its representation of the Oversight Board are attached

 hereto as Exhibit D.




 2
     Billed amounts reflect a voluntary 15% reduction.


                                                         12
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                          Document Page 23 of 101


        Summary of Legal Services Provided During the Compensation Period

        31.    The following is a summary, by Matter Category, of the most significant

 professional services provided by MTO during the Fee Period.

        (a)    Constitutional Litigation (Matter Number 2)

                       Total Fees:  $670,871.85
                       Total Hours: 830.9

        This Matter Category includes time spent by MTO attorneys relating to defending the

 Board against Aurelius’ Appointments Clause challenge. Specifically, MTO attorneys spent

 time researching and analyzing Constitutional arguments and strategies; reviewing and preparing

 briefs, motions, and other pleadings; and planning and preparing for oral arguments.

        (b)    Fiscal Plan Enforcement (Matter Number 3)

                       Total Fees:  $3,910.00
                       Total Hours: 4.9

        This Matter Category includes time spent by MTO attorneys advising the Board

 regarding its legal options if the Commonwealth does not comply with the Board’s certified

 Fiscal Plan and budget.

        (c)    Peaje Investments Certiorari Petition (Matter Number 4)

                       Total Fees:  $12,866.88
                       Total Hours: 15.9

        This Matter Category includes time spent by MTO attorneys advising the Board on

 opposing a petition for certiorari. Specifically, MTO attorneys spent time researching and

 analyzing Constitutional arguments and strategies; reviewing and preparing an opposition brief

 and planning and preparing for Supreme Court strategy.




                                                13
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                       Desc: Main
                          Document Page 24 of 101


          MTO’s Requested Compensation and Reimbursement Should be Allowed

        32.     All services for which MTO seeks approval, and expenses for which it seeks

 reimbursement, were performed on behalf of the Oversight Board. In connection with the

 matters covered by this Application, MTO received no payment and no promises of payment for

 services rendered, or to be rendered, from any source other than the Oversight Board. There is

 no agreement or understanding between MTO and any other person, other than members of the

 firm, for the sharing of compensation received for services rendered in this Title III case.


        33.     PROMESA sections 316 and 317 provide for interim compensation of

 professionals and govern the Court’s award of such compensation. 48 U.S.C. §§ 2176-2177.

 PROMESA section 316 provides that a court may award a professional person employed by the

 Debtor or the Oversight Board under PROMESA “(1) reasonable compensation for actual,

 necessary services rendered by the professional person, or attorney and by any paraprofessional

 person employed by any such person; and (2) reimbursement for actual, necessary expenses.” 48

 U.S.C. § 2176(a). 11 U.S.C. § 330(a)(1). Section 316 also sets forth the criteria for the award

 of such compensation and reimbursement:


                In determining the amount of reasonable compensation to be awarded …
                the court shall consider the nature, the extent, and the value of such
                services, taking into account all relevant factors, including—

                        (1)     the time spent on such services;

                        (2)     the rates charged for such services;
                        (3)     whether the services were necessary to the
                                administration of, or beneficial at the time at which
                                the service was rendered toward the completion of,
                                a case under this chapter;
                        (4)     whether the services were performed within a
                                reasonable amount of time commensurate with the
                                complexity, importance, and nature of the problem,

                                                  14
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                  Desc: Main
                          Document Page 25 of 101


                               issue, or task addressed;
                        (5)    with respect to a professional person, whether the
                               person is board certified or otherwise has
                               demonstrated skill and experience …; and
                        (6)    whether the compensation is reasonable based on
                               the customary compensation charged by
                               comparably skilled practitioners in cases other than
                               cases under this subchapter or title 11.
 48 U.S.C. § 2176(c).

        34.     The services for which MTO seeks compensation in this Fee Application were, at

 the time rendered, necessary for and beneficial to the Oversight Board. MTO performed the

 services for the Oversight Board in an efficient and effective manner and the results obtained

 benefited the Oversight Board.

        35.     MTO’s services were consistently performed in a timely manner commensurate

 with the complexity, importance, and nature of the issues involved. Further, MTO used its

 reasonable efforts to avoid any duplication of services. MTO also minimized its disbursements,

 and the actual expenses incurred in providing professional services were absolutely necessary,

 reasonable, and justified under the circumstances.

        36.     In sum, MTO believes that the compensation requested is appropriate given the

 complexity and breadth of the matters involved, the time expended by MTO professionals and

 paraprofessionals, the nature and extent of the services rendered by MTO, the necessity of such

 services, the value of MTO’s services, and the cost of comparable services outside of

 bankruptcy. Accordingly, MTO respectfully submits that approval of the compensation sought

 herein is warranted.




                                                 15
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                       Desc: Main
                          Document Page 26 of 101


                                    Location of Services Provided

        37.       All fees and services during this Compensation Period were rendered and incurred

 outside of Puerto Rico.


                                  Reservation of Rights and Notice

        38.       It is possible that some professional time expended or expenses incurred during

 the Fee Period are not reflected in the Fee Application. MTO reserves the right to include such

 amounts in future fee applications.

        39.       Pursuant to the Interim Compensation Order, (a) any Notice Party that wishes to

 object to the Fee Application must file its objection with the Court and serve it on MTO and the

 Notice Parties so that it is actually received on or before August 5, 2019 at 4:00 p.m. (Atlantic

 Standard Time).

                                            No Prior Request

        40.       No prior application for the relief requested herein has been made to this or any

 other court.

                                                  Notice

        41.       Pursuant to the Interim Compensation Order, notice of this Application has been

 served upon:

                 i.   attorneys for the Oversight Board, Proskauer Rose LLP, Eleven Times
                      Square, New York, NY 10036, Attn: Martin J. Bienenstock, Esq.
                      (mbienenstock@proskauer.com) and Ehud Barak, Esq.
                      (ebarak@proskauer.com), and Proskauer Rose LLP, 70 West Madison Street,
                      Chicago, IL 60602, Attn: Paul V. Possinger, Esq.
                      (ppossinger@proskauer.com);

                ii.   attorneys for the Oversight Board, O’Neill & Borges LLC, 250 Muñoz Rivera
                      Ave., Suite 800, San Juan, PR 00918, Attn: Hermann D. Bauer, Esq.
                      (hermann.bauer@oneillborges.com);




                                                   16
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                          Document Page 27 of 101


           iii.   attorneys for the Puerto Rico Fiscal Agency and Financial Advisory
                  Authority, O’Melveny & Myers LLP, Times Square Tower, 7 Times Square,
                  New York, NY 10036, Attn: John J. Rapisardi, Esq. (jrapisardi@omm.com),
                  Suzzanne Uhland, Esq. (suhland@omm.com), and Diana M. Perez, Esq.
                  (dperez@omm.com);

           iv.    attorneys for the Puerto Rico Fiscal Agency and Financial Advisory
                  Authority, Marini Pietrantoni Muñiz LLC, MCS Plaza, Suite 500, 255 Ponce
                  de León Ave, San Juan, PR 00917, Attn: Luis C.Marini-Biaggi, Esq.
                  (lmarini@mpmlawpr.com) and Carolina Velaz-Rivero Esq.
                  (cvelaz@mpmlawpr.com);

            v.    the Office of the United States Trustee for the District of Puerto Rico, Edificio
                  Ochoa, 500 Tanca Street, Suite 301, San Juan, PR 00901 (re: In re:
                  Commonwealth of Puerto Rico);

           vi.    attorneys for the Official Committee of Unsecured Creditors, Paul Hastings
                  LLP, 200 Park Ave., New York, NY 10166, Attn: Luc. A Despins, Esq.
                  (lucdespins@paulhastings.com);

          vii.    attorneys for the Official Committee of Unsecured Creditors, Casillas,
                  Santiago & Torres LLC, El Caribe Office Building, 53 Palmeras Street, Ste.
                  1601, San Juan, PR 00901, Attn: Juan J. Casillas Ayala, Esq.
                  (jcasillas@cstlawpr.com) and Alberto J.E. Añeses Negrón, Esq.
                  (aaneses@cstlawpr.com);

          viii.   attorneys for the Official Committee of Retired Employees, Jenner & Block
                  LLP, 919 Third Ave., New York, NY 10022, Attn: Robert Gordon, Esq.
                  (rgordon@jenner.com) and Richard Levin, Esq. (rlevin@jenner.com), and
                  Jenner & Block LLP, 353 N. Clark Street, Chicago, IL 60654, Attn: Catherine
                  Steege, Esq. (csteege@jenner.com) and Melissa Root,
                  Esq.(mroot@jenner.com);

           ix.    attorneys for the Official Committee of Retired Employees, Bennazar, García
                  & Milián, C.S.P., Edificio Union Plaza, PH-A, 416 Ave. Ponce de León, Hato
                  Rey, PR 00918, Attn: A.J. Bennazar-Zequeira, Esq. (ajb@bennazar.org);

            x.    the Puerto Rico Department of Treasury, PO Box 9024140, San Juan, PR
                  00902-4140, Attn: Reylam Guerra Goderich, Deputy Assistant of Central
                  Accounting (Reylam.Guerra@hacienda.pr.gov); Omar E. Rodríguez Pérez,
                  CPA, Assistant Secretary of Central Accounting
                  (Rodriguez.Omar@hacienda.pr.gov); Angel L. Pantoja Rodríguez, Deputy
                  Assistant Secretary of Internal Revenue and Tax Policy
                  (angel.pantoja@hacienda.pr.gov); Francisco Parés Alicea, Assistant Secretary
                  of Internal Revenue and Tax Policy (francisco.pares@hacienda.pr.gov); and
                  Francisco Peña Montañez, CPA, Assistant Secretary of the Treasury
                  (Francisco.Pena@hacienda.pr.gov);

                                               17
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43              Desc: Main
                          Document Page 28 of 101


           xi.   attorneys for the Fee Examiner, EDGE Legal Strategies, PSC, 252 Ponce de
                 León Avenue, Citibank Tower, 12th Floor, San Juan, PR 00918, Attn: Eyck
                 O. Lugo (elugo@edgelegalpr.com); and

          xii.   attorneys for the Fee Examiner, Godfrey & Kahn, S.C., One East Main Street,
                 Suite 500, Madison, WI 53703, Attn: Katherine Stadler
                 (KStadler@gklaw.com).




                           [Remainder of Page Intentionally Left Blank]




                                            18
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                          Document Page 29 of 101


        WHEREFORE, MTO respectfully requests that the Court enter an order (a) allowing

 MTO interim compensation for professional and paraprofessional services provided during the

 Fee Period in the amount of $687,648.73, and reimbursement of actual, reasonable, and

 necessary expenses incurred in the Fee Period in the amount of $15,666.19; (b) authorizing and

 directing the Oversight Board to remit payment to MTO for $171,426.39, the difference between

 such fees and expenses ($703,314.92) and the amounts previously paid to MTO ($531,888.50);

 (c) allowing such compensation without prejudice to MTO’s right to seek compensation for

 professional and paraprofessional services provided and expenses incurred during the Fee Period

 that may not have been processed; and (d) granting such other relief as is appropriate under the

 circumstances.


 Dated: July 15, 2019                    /s/ Donald B. Verrilli, Jr.
                                         MUNGER, TOLLES & OLSON LLP
                                         Donald B. Verrilli, Jr. (pro hac vice)
                                         Ginger D. Anders (pro hac vice)
                                         Sarah G. Boyce (pro hac vice)
                                         Adele M. El-Khouri (pro hac vice)
                                         Rachel G. Miller-Ziegler (pro hac vice)
                                         1155 F Street N.W., Seventh Floor
                                         Washington, D.C. 20004-1357
                                         Telephone:     (202) 220-1100
                                         Facsimile:     (202) 220-2300
                                         Email:         Donald.Verrilli@mto.com
                                                        Ginger.Anders@mto.com
                                                        Sarah.Boyce@mto.com
                                                        Adele.El-Khouri@mto.com
                                                        Rachel.Miller-Ziegler@mto.com

                                         Attorneys for The Financial Oversight and
                                         Management Board for Puerto Rico, as Representative of The
                                         Commonwealth of Puerto Rico




                                                 19
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 30 of 101


                                     Exhibit A

                         Certification under the Guidelines
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                                         Desc: Main
                          Document Page 31 of 101


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 1



  CERTIFICATION UNDER THE GUIDELIENS FOR FEES AND DISBURSEMENTS
     FOR PROFESSIONALS IN REGARD TO THE INTERIM APPLICATION OF
  MUNGER, TOLLES & OLSON LLP FOR ALLOWANCE OF COMPENSATION FOR
   SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS
 ATTORNEYS TO THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO FOR THE PERIOD FROM AUGUST 1 THROUGH 31, 2018 AND
                 OCTOBER 1, 2018 THROUGH MAY 31, 2019


            Pursuant to the United States Trustee Guidelines for Reviewing Applications for

 Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

 Larger Chapter 11 Cases issued by the Executive Office for the United States Trustee, 28 CFR

 Part 58, Appendix B (the “Guidelines”), together with Local Rule 2016-1, the undersigned, a

 Partner of the firm Munger, Tolles & Olson LLP (“MTO”), attorneys for the Financial Oversight


 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                       Desc: Main
                          Document Page 32 of 101


 and Management Board for Puerto Rico (the “Oversight Board”) pursuant to section 315(b) of

 the Puerto Rico Oversight, Management, and Economic Stability Act (“PROMESA”), 2 hereby

 certifies with respect to MTO’s interim application for allowance of compensation for services

 rendered and reimbursement of expenses incurred with respect to the Debtor’s Title III case,

 dated July 15, 2019 (the “Fee Application”), for the period from August 1 through 31, 2018 and

 October 1, 2018 through May 31, 2019 (the “Compensation Period”) as follows:

           1. I am the professional designated by MTO in respect of compliance with the Guidelines

           and Local Rule 2016-1.

           2. I make this certification in support of the Fee Application for interim compensation

           and reimbursement of expenses incurred during the Compensation Period in accordance

           with the Guidelines and Local Rule 2016-1.

           3. In connection therewith, I hereby certify that:

                   a)      I have read the Fee Application

                   b)      To the best of my knowledge, information, and belief, formed after
                           reasonable inquiry, the fees and disbursements sought in the Fee
                           Application are permissible under the relevant rules, court orders, and the
                           Guidelines.

                   c)      Except to the extent disclosed in the Fee Application or prohibited by the
                           Guidelines, the fees and disbursements sought in the Fee Application are
                           billed at rates customarily employed by MTO and generally accepted by
                           MTO’s clients.       In addition, none of the professionals seeking
                           compensation varied their hourly rate based on the geographic location of
                           the Oversight Board’s case.

                   d)      MTO does not make a profit on costs or expenses for which it seeks
                           reimbursement, whether the service is performed by MTO in-house or
                           through a third party.

                   e)      MTO is not seeking compensation for time spent reviewing time entries
                           included in invoices.

 2
     PROMESA has been codified at 48 U.S.C. §§ 2101-2241
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                 Desc: Main
                          Document Page 33 of 101


               f)       no agreement or understanding exists between MTO and any other person
                        for the sharing of compensation to be received in connection with the
                        above cases except as authorized pursuant to the Bankruptcy Code,
                        Bankruptcy Rules, and Local Bankruptcy Rules.

               g)       All services for which compensation is sought were professional services
                        on behalf of the Oversight Board and not on behalf of any other person.

        3. I certify that MTO has previously provided monthly statements of fees and

        disbursements by serving monthly statements in accordance with the Interim

        Compensation Order (as defined in the Application), except that completing reasonable

        and necessary internal accounting and review procedures may have, at times, precluded

        filing fee statements within the time periods specified in the Order.


 Dated: July 15, 2019                    /s/ Donald B. Verrilli, Jr.
                                         MUNGER, TOLLES & OLSON LLP
                                         Donald B. Verrilli, Jr. (pro hac vice)
                                         1155 F Street N.W., Seventh Floor
                                         Washington, D.C. 20004-1357
                                         Telephone:     (202) 220-1100
                                         Facsimile:     (202) 220-2300
                                         Email:         Donald.Verrilli@mto.com

                                         Attorney for The Financial Oversight and
                                         Management Board for Puerto Rico, as Representative of The
                                         Commonwealth of Puerto Rico
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 34 of 101


                                   Exhibit B

                  Retention Agreement and Retention Amendments
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 35 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 36 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 37 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 38 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 39 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 40 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 41 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 42 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 43 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 44 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 45 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 46 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 47 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 48 of 101
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                       Desc: Main
                          Document Page 49 of 101




                                        December 21, 2018

                                                                                     Writer’s Direct Contact
                                                                                         (202) 220-1101
                                                                                      (213) 683-4007 FAX
                                                                                    Donald.Verrilli@mto.com


  Financial Oversight and Management Board
  for Puerto Rico
  Attention: Jaime A. El Koury
  jelkoury@outlook.com


 Dear Jaime:

         This will confirm our firm’s new representation of The Financial Oversight and
 Management Board for Puerto Rico (“you” or the “Oversight Board”). In brief, our
 representation will be to assist with an opposition to a certiorari petition filed by Peaje in
 connection with the PROMESA bankruptcy proceedings initiated by the Oversight Board and
 any other Supreme Court proceedings in the matter. If not terminated earlier or extended in an
 express written agreement executed by a partner in MTO, our representation of you in this matter
 will conclude upon the earlier of the settlement or other final resolution of the claims asserted in
 the matter or six months of no work recorded by us on the matter.

        The Oversight Board is the sole client in the matter. We are not representing any other
 person or entity (whether affiliated with or otherwise related to the Oversight Board).

        The terms of our most recent formal engagement letter with the Oversight Board, as
 modified by any intervening changes in the firm’s applicable billing rates, will apply. If you
 would like an additional copy of that letter, please let me know.
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43          Desc: Main
                          Document Page 50 of 101



 December 21, 2018
 Page 2


       Thank you again for the opportunity to work with you in this matter.




                                                  Very truly yours,




                                                  Donald B. Verrilli, Jr.
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 51 of 101


                                   Exhibit C

                                 Proposed Order
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                                         Desc: Main
                          Document Page 52 of 101


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


 In re:                                                         PROMESA
                                                                Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO                                    No. 17 BK 3283-LTS
 RICO,
                                                                (Jointly Administered)
            as representative of

 THE COMMONWEALTH OF PUERTO
 RICO, et al.

            Debtors 3



   ORDER APPROVING THE INTERIM APPLICATION OF MUNGER, TOLLES &
 OLSON LLP FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
   AND REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS TO THE
 FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO FOR
    THE PERIOD FROM AUGUST 1 THROUGH 31, 2018 AND OCTOBER 1, 2018
                      THROUGH MAY 31, 2019


            Upon Application of Munger, Tolles & Olson LLP (“MTO”), attorneys for the Financial

 Oversight and Management Board for Puerto Rico (the “Oversight Board”) as representative of

 the Commonwealth of Puerto Rico (“Commonwealth”), pursuant to section 315(b) of the Puerto

 Rico Oversight, Management, and Economic Stability Act, sections 316 and 317 of PROMESA,

 Rule 2016 of the Federal Rules of Bankruptcy Procedure, Rule 2016-1 of the Local Bankruptcy

 Rules for the United States Bankruptcy Court for the District of Puerto Rico including the United

 3
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
       digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
       Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
       Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
       Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
       No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (iv) Employees Retirement System of
       the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last
       Four Digits of Federal Tax ID: 9686).
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                        Desc: Main
                          Document Page 53 of 101


 States Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

 Expenses referenced therein, and in accordance with this Court’s First Amended Order Setting

 Procedures for Interim Compensation and Reimbursement of Expenses of Professionals (Dkt.

 No. 1715) , seeking an allowance of interim compensation for professional services provided by

 MTO in the amount of $687,648.73 and for reimbursement of actual and necessary expenses in

 the amount of $15,666.19 incurred for the period from August 1 through 31, 2018 and October 1,

 2018 through May 31, 2019; and, this Court having determined that the legal and factual bases

 set forth in the Fee Application establish just cause for the relief requested herein; and after due

 deliberation, it is hereby ORDERED that:

        1)      The Fee Application is APPROVED as set forth herein.

        2)      Compensation to MTO for professional and paraprofessional services provided

                during the Fee Period is allowed on an interim basis in the amount of $687,648.73

        3)      Reimbursement to MTO of actual, reasonable, and necessary expenses incurred in

                the Fee Period is allowed on an interim basis in the amount of $15,666.19

        4)      The Financial Oversight and Management Board for Puerto Rico is authorized to

                pay MTO $171,426.39 for all fees and expenses allowed pursuant to the Order,

                less the amounts previously paid for such fees and expenses under the terms of the

                Interim Compensation Order.

        5)      The Financial Oversight and Management Board for Puerto Rico is authorized to

                take all actions necessary to effectuate the relief granted pursuant to this Order in

                accordance with the application.

 Dated: _________________, 2019                                _______________________
        San Juan Puerto Rico                                   Honorable Laura Taylor Swain
                                                               United States District Judge
Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43   Desc: Main
                          Document Page 54 of 101


                                   Exhibit D

                                    Invoices
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                      Desc: Main
                               Document Page 55 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                              December 6, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 582199                                                         Tax Identification No. XX-XXXXXXX

For professional services rendered through October 31, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                     SERVICES
 10/01/18     CIG         0.90   Edit First Circuit brief.
 10/01/18     DBV         1.20   Review final edited version of brief.
 10/01/18     GDA         0.30   Finalize response brief.
 10/01/18     SGB         3.50   Revise response brief.
 10/01/18     RMZ         0.10   Review final brief.
 10/01/18     AJ4         1.90   Cite check Brief of Appellees in First Circuit.
 10/02/18     SGB         0.10   Draft email correspondence to D. Verrilli summarizing press reports in
                                 response to PROMESA.
 10/02/18     AJ4         0.50   Review Brief of Appellees in First Circuit.
 10/03/18     CIG         0.40   Review Proskauer Motion to Stay (.3); email with Ms. Anders regarding
                                 same (.1).
 10/03/18     AJ4         0.70   Review court copies of Brief of Appellees for filing in First Circuit.
 10/04/18     AJ4         1.60   Prepare research materials and briefing binders for attorney review in First
                                 Circuit appeal.
 10/11/18     CIG         0.20   Call with Mr. Rifkind regarding judicial panel.
 10/22/18     AJ4         0.30   Review Briefing Notice from First Circuit Clerk.
 10/26/18     AJ4         0.20   Prepare Oral Argument Form for D. Verrilli in First Circuit case number 18-
                                 1671.
 10/29/18     SGB         0.10   Coordinate filing of oral argument form.
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                         Desc: Main
                               Document Page 56 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                       SERVICES
 10/29/18       AJ4          0.80     Fill out First Circuit Oral Argument form for D. Verrilli in case numbers 18-
                                      1671, 18-1746, and 18-1787.
                          12.80       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                          $     7,908.00
  LESS FEE DISCOUNT                                                                                      (1,186.20)

NET FEES                                                                                                  6,721.80

DISBURSEMENTS

        Computer Research                                                          32.50
        Computer Research - Outside Billable - Vendor:                              0.10
        COURTALERT.COM, INC. - CourtAlert for October 2018
        Inv# 405544-1810 Date: 10/31/2018
        Copying Charges/Outside Billable - Vendor: RETRIEV-IT -                    19.25
        Articles and books retrieval for Miller-Ziegler. Inv# 9455
        Date: 10/01/2018

TOTAL DISBURSEMENTS                                                                                          51.85

INVOICE TOTAL                                                                                       $     6,773.65

                                                  FEE SUMMARY

TIMEKEEPER                                                TKPR           HOURS          RATE             AMOUNT
Golder, Chad I.                                            CIG             1.50         825.00            1,237.50
Verrilli, Donald B.                                       DBV              1.20       1,300.00            1,560.00
Anders, Ginger D.                                         GDA              0.30         900.00              270.00
Boyce, Sarah G.                                           SGB              3.70         725.00            2,682.50
Miller-Ziegler, Rachel G.                                 RMZ              0.10         580.00               58.00
Jacobsen, Arn                                              AJ4             6.00         350.00            2,100.00
                TOTAL                                                      12.80                          7,908.00




Inv#: 582199                                 MUNGER, TOLLES & OLSON LLP                                       Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 57 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                              December 6, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 582199                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through October 31, 2018 as follows:

TOTAL FEES                                                                                     $     7,908.00
  LESS FEE DISCOUNT                                                                                 (1,186.20)

NET FEES                                                                                             6,721.80

TOTAL DISBURSEMENTS                                                                                     51.85

INVOICE TOTAL                                                                                        6,773.65

PRIOR BALANCE                                                                                      362,035.68

TOTAL AMOUNT DUE                                                                               $   368,809.33




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 582199 or client number 28720 .
                                                                                                         Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 58 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                             December 18, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 582665                                                       Tax Identification No. XX-XXXXXXX

For professional services rendered through August 31, 2018 as follows:

Fiscal Plan Enforcement
MTO Matter Number: 28720-00003

 DATE        TKPR        TIME                                     SERVICES
 8/07/18      CIG         0.70   Review district court decision (.6); emails with MTO team regarding same
                                 (.1).
 8/07/18      DBV         0.80   Analyze Judge Swain's opinion on scope of authority (0.6); conference with
                                 G. Anders regarding reactions to opinion (0.2).
 8/07/18      GDA         0.30   Review district court opinion concerning Board’s authority to enforce fiscal
                                 plan.
 8/08/18      CIG         1.30   Draft substantive email regarding dct decision (.6); prepare for call with
                                 client regarding same (.2); participate in call with Mr. Rifkind and Ms.
                                 Anders regarding same (.5).
 8/08/18      DBV         0.20   Edit email analysis for client on opinion regarding Board authority.
 8/08/18      GDA         0.50   Teleconference with Mr. Rifkind and Mr. Golder concerning district court
                                 opinion on Board’s authority.
 8/08/18      SGB         0.30   Analyze district court's opinion regarding the motion to dismiss (.2); draft
                                 email correspondence to MTO team regarding same (.1).
 8/14/18      CIG         0.10   Review Mr. Rifkind’s email of open questions.
                         4.20    TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                      $       3,970.00
  LESS FEE DISCOUNT                                                                                      (595.50)

NET FEES                                                                                                3,374.50
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                   Desc: Main
                               Document Page 59 of 101
Matter Desc:    Fiscal Plan Enforcement
MTO Matter #:   28720-00003

DISBURSEMENTS

        Other Expense RACHEL G. MILLER-ZIEGLER - Internet,                     29.95
        07/26/18, Merchant: Gogo Air, Gogo - 010027169732
        Messenger - Vendor: WASHINGTON EXPRESS LLC -                           23.24
        Inv 167736 - 07/31/18 - From MTO WDC to DC Bar - F.
        Bankhead
        Filing/Recording/Registration Fees - Vendor: DC BAR,                  150.00
        877-3332227 DC - INV-458612 - 07/26/18 - Certificate of
        Good Standing – R. Miller-Ziegler
        Filing/Recording/Registration Fees - Vendor: DC BAR,                  155.00
        877-3332227 DC - INV-458612-A - 07/26/18 - Certificate
        of Good Standing – G. Anders
        Messenger - Vendor: WASHINGTON EXPRESS LLC -                           17.53
        Inv 167736 - 07/31/18 - From DC Bar to MTO WDC - F.
        Bankhead
        Messenger - Vendor: WASHINGTON EXPRESS LLC -                           35.07
        Inv 167736 - 07/31/18 - From MTO WDC to DC Bar - F.
        Bankhead
        Filing/Recording/Registration Fees - Vendor: 1ST CIR CT               231.00
        OF APPEALS - BOSTON - INV-A01-34490-288 -
        07/27/18 - Attorney Application

TOTAL DISBURSEMENTS                                                                                 641.79

INVOICE TOTAL                                                                                $    4,016.29

                                               FEE SUMMARY

TIMEKEEPER                                           TKPR         HOURS            RATE          AMOUNT
Golder, Chad I.                                       CIG           2.10           825.00         1,732.50
Verrilli, Donald B.                                  DBV            1.00         1,300.00         1,300.00
Anders, Ginger D.                                    GDA            0.80           900.00           720.00
Boyce, Sarah G.                                      SGB            0.30           725.00           217.50
                TOTAL                                                  4.20                       3,970.00




Inv#: 582665                              MUNGER, TOLLES & OLSON LLP                                  Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 60 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                             December 18, 2018

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 582665                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00003

For professional services rendered through August 31, 2018 as follows:

TOTAL FEES                                                                                     $     3,970.00
  LESS FEE DISCOUNT                                                                                   (595.50)

NET FEES                                                                                             3,374.50

TOTAL DISBURSEMENTS                                                                                    641.79

INVOICE TOTAL                                                                                        4,016.29



TOTAL AMOUNT DUE                                                                               $     4,016.29




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

 The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                  any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 582665 or client number 28720 .

Inv#: 582665                           MUNGER, TOLLES & OLSON LLP                                        Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                               Document Page 61 of 101
                                  MUNGER, TOLLES & OLSON LLP
                                   350 SOUTH GRAND AVENUE
                                   LOS ANGELES, CA 90071-3426


                                              January 24, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583556                                                      Tax Identification No. XX-XXXXXXX

For professional services rendered through November 30, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                    SERVICES
 11/01/18     CIG         0.60   Call with Mr. Rifkind and Ms. Anders regarding cert petition and other case
                                 issues (.3); review cert petition regarding same (.2); meetings with Ms.
                                 Anders regarding same (.1).
 11/01/18    RMZ          0.50   Review UTIER reply brief.
 11/05/18     CIG         3.10   Review Aurelius’ reply brief (1.6); research regarding same (1.5).
 11/05/18    RMZ          0.80   Review Aurelius reply brief.
 11/06/18     DBV         3.50   Organize oral argument preparation (1.0); prepare argument outline (2.3);
                                 conference with C. Cooper regarding coordination for oral argument (0.2).
 11/06/18    RMZ          0.20   Conference with Mr. Golder regarding Aurelius reply and review same.
 11/07/18     DBV         3.10   Prepare argument outline.
 11/07/18     SGB         1.50   Read Aurelius's reply brief.
 11/08/18    GDA          2.50   Review Aurelius reply brief and analyze potential responses.
 11/09/18     DBV         2.50   Prepare for argument.
 11/12/18     DBV         5.50   Prepare for argument.
 11/12/18    GDA          0.40   Discuss oral argument assignments with team (.1); formulate research
                                 assignments (.3).
 11/12/18    RMZ          0.10   Emails with Ms. Anders, Mr. Golder, and Ms. Boyce regarding reply brief.
 11/13/18     CIG         1.80   Meeting with Ms. Anders, Ms. El-Khouri, Ms. Miller-Ziegler, and Ms.
                                 Boyce regarding oral argument prep (.4); meeting with Ms. Anders
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                          Desc: Main
                               Document Page 62 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
                                      regarding argument time (.1); research regarding potential CA1 panel
                                      members (1.3).
 11/13/18       DBV          9.10     Prepare for argument (8.1); conference with G. Anders and C. Golder
                                      regarding argument preparation and coordination issues (0.4); conference
                                      with G. Anders regarding argument coordination issues (0.2); conference
                                      with COFINA counsel regarding argument coordination (0.2); conference
                                      with counsel for Unsecured Creditors regarding argument coordination (0.2).
 11/13/18       GDA          1.20     Review Aurelius reply brief in preparation for team meeting concerning
                                      strategy (.5); team meeting concerning oral argument responses and research
                                      projects (.4); teleconference concerning oral argument division of time with
                                      Mr. Freeman of DOJ (.3).
 11/13/18       SGB          0.40     Telephone conference with MTO team regarding preparation for oral
                                      argument.
 11/13/18       AME          0.50     Meet with Ms. Anders, Mr. Golder, Ms. Boyce, and Ms. Miller-Ziegler to
                                      discuss follow-up researched raised by reply brief.
 11/13/18       RMZ          0.40     Conference with Ms. Anders, Mr. Golder, Ms. Boyce, and Ms. El-Khouri
                                      regarding legal research issues arising from Aurelius reply.
 11/14/18       DBV          5.50     Prepare for argument.
 11/15/18       DBV          6.50     Prepare for argument.
 11/15/18       GDA          0.20     Organize moot courts for First Circuit argument.
 11/15/18       RMZ          1.90     Research regarding arguments made in Aurelius reply
 11/16/18       CIG          1.40     Prepare for moot court.
 11/16/18       DBV          7.00     Prepare for argument.
 11/16/18       GDA          0.20     Recruit moot court panelists.
 11/16/18       RMZ          0.70     Research regarding arguments made in Aurelius reply.
 11/17/18       DBV          6.00     Prepare for argument.
 11/17/18       RMZ          0.40     Research regarding arguments made in Aurelius reply.
 11/18/18       SGB          4.10     Conduct research to assist D. Verrilli in preparing for oral argument.
 11/18/18       AME          6.20     Research issues raised by reply brief.
 11/18/18       RMZ          2.00     Research regarding arguments made in Aurelius reply.
 11/19/18       DBV          6.00     Prepare for argument.
 11/19/18       GDA          0.30     Discuss oral argument strategy with DOJ attorneys (.2); correspond with Mr.
                                      Rifkind concerning moot court scheduling (.1).




Inv#: 583556                                 MUNGER, TOLLES & OLSON LLP                                        Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                            Desc: Main
                               Document Page 63 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                         SERVICES
 11/19/18       AME          2.00     Research issues raised by reply brief.
 11/19/18       RMZ          3.30     Research regarding arguments made in Aurelius reply.
 11/20/18       MRY          1.20     Correspondence with Ms. Anders regarding moot; begin review of moot
                                      materials.
 11/20/18       DBV          7.00     Prepare for argument.
 11/20/18       GDA          1.00     Circulate moot court materials and background information on Judge
                                      Torruella (.1); discuss moot courts and potential panelists with Mr. Verrilli
                                      (.1); recruit moot court panelists (.1); discuss persuading other parties not to
                                      participate in oral argument with Mr. Verrilli (.1); review MTO team’s
                                      responses to research questions in preparation for oral argument (.6).
 11/20/18       AME          1.50     Prepare for meeting to discuss questions for oral argument.
 11/21/18       DBV          5.70     Conference with G. Anders, S. Boyce, A. El-Khouri and R. Miller-Zeigler
                                      regarding argument issues (1.7); prepare for argument (4.0).
 11/21/18       GDA          2.20     Meeting with Mr. Verrilli and team to discuss oral argument strategy (1.7);
                                      review historical research in response to Aurelius’s reply brief (.5).
 11/21/18       SGB          1.70     Conference with D. Verrilli, G. Anders, A. El-Khouri, and R. Miller-Ziegler
                                      in preparation for oral argument (1.4); prepare for conference with D.
                                      Verrilli, G. Anders, A. El-Khouri, and R. Miller-Ziegler (.2); draft email
                                      correspondence regarding oral argument preparation (.1).
 11/21/18       AME          1.40     Meet with Mr. Verrilli, Ms. Anders, Ms. Boyce, and Ms. Miller-Ziegler to
                                      discuss potential questions for oral argument.
 11/21/18       RMZ          1.90     Call with Mr. Verrilli, Ms. Anders, Ms. Boyce, and Ms. El-Khouri regarding
                                      oral argument preparation (1.4); email Mr. Verrilli with oral argument
                                      research (0.5)
 11/23/18       MRY          2.50     Review briefs in preparation for moot.
 11/24/18       MRY          1.80     Review briefs in preparation for moot.
 11/24/18       DBV          8.00     Prepare for argument.
 11/24/18       GDA          0.20     Formulate oral argument answers.
 11/25/18       BJH          2.50     Prepare for moot court for Mr. Verrilli's First Circuit argument.
 11/25/18       DBV          6.50     Prepare for argument.
 11/26/18       BJH          5.30     Prepare for moot court for Mr. Verrilli's First Circuit argument.
 11/26/18       DBV          5.00     Prepare for argument.
 11/26/18       GDA          0.50     Correspond with moot court panelists concerning upcoming moot courts.




Inv#: 583556                                 MUNGER, TOLLES & OLSON LLP                                           Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                           Desc: Main
                               Document Page 64 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 11/26/18       SGB          1.10     Draft email correspondence to D. Verrilli answering questions related to oral
                                      argument preparation.
 11/26/18       AME          7.90     Research in preparation for oral argument (7.9)
 11/26/18       RMZ          0.30     Review oral argument research from Ms. Boyce (0.1); emails Mr. Verrilli,
                                      Ms. Anders, Ms. Boyce, and Ms. El-Khouri regarding order setting panel
                                      and argument schedule (0.1); review Appointments Clause article in
                                      connection with oral argument preparation (0.1).
 11/27/18       DPC          0.40     Review and print briefs in preparation for moot court.
 11/27/18       MRY          2.00     Participate in moot and debriefing.
 11/27/18       BJH          1.70     Moot court for Mr. Verrilli's First Circuit argument.
 11/27/18       DBV         11.20     Conduct moot court and follow up discussion (1.8); conference with U.S.
                                      government counsel regarding coordination and argument logistics (0.4);
                                      prepare for argument (9.0).
 11/27/18       GDA          3.10     Participate in moot court (2.0); discuss oral argument answers with Mr.
                                      Verrilli (.4); discuss oral argument strategy with Deputy SG Jeff Wall and
                                      DOJ attorneys (.6); correspond with Ms. Boyce and Ms. Miller-Ziegler
                                      concerning research into panel judges (.1).
 11/27/18       EJG          4.20     Review briefs and other authorities in preparation for moot court.
 11/27/18       SGB          4.20     Prepare for moot court (1.5); participate in moot court (2.0); conduct
                                      research to related to questions that arose during moot court (0.7).
 11/27/18       AME          8.10     Research in preparation for oral argument (6.1); participate in Mr. Verrilli's
                                      moot (2.0).
 11/27/18       RMZ          9.30     Participate in moot and post-moot discussion (2); research and email Mr.
                                      Verrilli in preparation for oral argument (7.3).
 11/28/18       DPC          2.40     Review materials in preparation for moot court.
 11/28/18       DBV          9.20     Prepare for argument.
 11/28/18       GDA          0.80     Formulate answers to oral argument questions.
 11/28/18       EJG          4.20     Review briefs and other authorities in preparation for moot court.
 11/28/18       SGB          0.40     Telephone conference with R. Miller-Ziegler regarding oral argument
                                      preparation (.1); conduct research to assist with oral argument preparation
                                      (.3).
 11/28/18       RMZ          1.00     Research in connection with oral argument preparation and email Mr.
                                      Verrilli regarding same (0.9); call with Ms. Boyce regarding oral argument
                                      preparation (0.1).




Inv#: 583556                                 MUNGER, TOLLES & OLSON LLP                                         Page 4
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                           Desc: Main
                               Document Page 65 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                         SERVICES
 11/29/18       DPC          4.60     Review materials in preparation for moot court and print out relevant cases.
 11/29/18       DBV          8.70     Prepare for argument.
 11/29/18       EJG          6.10     Review briefs and other authorities in preparation for moot court.
 11/29/18       AME          5.30     Research in preparation for oral argument.
 11/29/18       RMZ          1.00     Email Mr. Verrilli research in connection with oral argument preparation
                                      (0.8), and conference with Ms. Anders and Ms. El-Khouri regarding same
                                      (0.2).
 11/30/18       DPC          2.80     Continue reviewing materials in preparation for moot court (0.5); participate
                                      in moot court (2.3).
 11/30/18       DBV         11.80     Prepare for moot court (4.0); conduct moot court and follow up discussion
                                      (2.5); attend moot court at Solicitor General's office (2.2); prepare for
                                      argument (3.1).
 11/30/18       GDA          7.80     Formulate oral argument answers (.6); discuss oral argument answers with
                                      Mr. Verrilli (.9); participate in moot court for Mr. Verrilli (2.5); discuss
                                      moot court with MTO team (1.2); attend DOJ moot court (2.6).
 11/30/18       EJG          6.50     Prepare for moot court (4.6); participate in moot court (1.0); participate in
                                      post-moot discussion (.9).
 11/30/18       AME          7.90     Participate in Mr. Verrilli’s moot (2.5); participate in Solicitor General moot
                                      (2.5); debrief after moots with Mr. Verrilli, Ms. Anders, and Ms. Miller-
                                      Ziegler (.7); research in preparation for oral argument (2.2).
 11/30/18       RMZ          9.20     Participate in moot for Mr. Verrilli and post-moot discussion (2.5);
                                      participate in moot for Mr. Wall and post-moot discussion (2.5); conference
                                      with Mr. Verrilli, Ms. Anders, and Ms. El-Khouri regarding moots and oral
                                      argument preparation (0.7); research in connection with oral argument
                                      preparation and email Mr. Verrilli regarding same (3.5).
                         290.50       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                            $    292,846.00
  LESS FEE DISCOUNT                                                                                        (43,926.90)

NET FEES                                                                                                   248,919.10

DISBURSEMENTS

        Computer Research                                                           38.40
        Meals Billable - Vendor: VIPS CATERING, INC. - Lunch                       255.02
        for PR Moot, D. Verrilli and clients (15 guests) - K. Coates
        Inv# 57114436 Date: 11/30/2018



Inv#: 583556                                 MUNGER, TOLLES & OLSON LLP                                          Page 5
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                  Desc: Main
                               Document Page 66 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

        Copying Charges/Outside - Vendor: VENDOR DIRECT                       55.61
        SOLUTIONS - Inv 23973 - 11/01/18 - 410 Color Blowback
        - S. Ahmadi
        Travel - Airfare - Vendor: AMERICAN EXPRESS -                        281.40
        11/28/2018 STMT - BOYCE/SARAH GARDNER -
        12/03/2018 - DCA BOS DCA (Financial Oversight &
        Mgmt. Board)
        Travel - Airfare - Vendor: AMERICAN EXPRESS -                        835.01
        11/28/2018 STMT - MILLERZIEGLER/RACHEL -
        12/03/2018 - DCA BOS DCA (Financial Oversight &
        Mgmt. Board)
        Travel - Airfare - Vendor: AMERICAN EXPRESS -                        835.01
        11/28/2018 STMT - VERRILLI/DONALD - 12/02/2018 -
        DCA BOS DCA (Oral Argument)
        Travel - Airfare - Vendor: AMERICAN EXPRESS -                        835.01
        11/28/2018 STMT - ELKHOURI/ADELE MARIE -
        12/03/2018 - DCA BOS DCA (Oral Argument)
        Travel - Airfare - Vendor: AMERICAN EXPRESS -                        835.01
        11/28/2018 STMT - ANDERS/GINGER DAWN -
        12/02/2018 - DCA BOS DCA (Oral Argument)

TOTAL DISBURSEMENTS                                                                               3,970.47

INVOICE TOTAL                                                                               $   252,889.57

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS          RATE          AMOUNT
Collins, Daniel P.                                     DPC           10.20      1,075.00         10,965.00
Yohalem, Mark R.                                       MRY            7.50        825.00          6,187.50
Horwich, Benjamin J.                                    BJH           9.50        900.00          8,550.00
Golder, Chad I.                                         CIG           6.90        825.00          5,692.50
Verrilli, Donald B.                                    DBV          127.80      1,300.00        166,140.00
Anders, Ginger D.                                      GDA           20.40        900.00         18,360.00
Goldenberg, Elaine J.                                   EJG          21.00        940.00         19,740.00
Boyce, Sarah G.                                        SGB           13.40        725.00          9,715.00
El-Khouri, Adele M.                                    AME           40.80        695.00         28,356.00
Miller-Ziegler, Rachel G.                              RMZ           33.00        580.00         19,140.00
                TOTAL                                               290.50                      292,846.00




Inv#: 583556                                MUNGER, TOLLES & OLSON LLP                               Page 6
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                               Document Page 67 of 101
                                  MUNGER, TOLLES & OLSON LLP
                                        P.O. BOX 847424
                                   LOS ANGELES, CA 90084-7424


                                             January 24, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583556                                                       Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through November 30, 2018 as follows:

TOTAL FEES                                                                                    $   292,846.00
  LESS FEE DISCOUNT                                                                               (43,926.90)

NET FEES                                                                                          248,919.10

TOTAL DISBURSEMENTS                                                                                 3,970.47

INVOICE TOTAL                                                                                     252,889.57

PRIOR BALANCE                                                                                      57,953.77

TOTAL AMOUNT DUE                                                                              $   310,843.34




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                            Wells Fargo Bank, N.A.
                                               420 Montgomery
                                           San Francisco, CA 94104
                                      Account Name:     Munger, Tolles & Olson LLP
                                      Account#:         4199311580
                                      ABA Routing#:     121000248
                                      SWIFT Code:       WFBIUS6S

                      Please reference invoice number 583556 or client number 28720 .
                                                                                                        Page 7
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                      Desc: Main
                               Document Page 68 of 101
                                    MUNGER, TOLLES & OLSON LLP
                                     350 SOUTH GRAND AVENUE
                                     LOS ANGELES, CA 90071-3426


                                               January 30, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583635                                                         Tax Identification No. XX-XXXXXXX

For professional services rendered through November 30, 2018 as follows:

Peaje Investments Certiorari Petition
MTO Matter Number: 28720-00004

 DATE         TKPR       TIME                                     SERVICES
 11/06/18      CIG         0.30   Call with Mr. Roberts and Proskauer team regarding cert opp strategy.
 11/09/18      CIG         0.10   Email with Mr. Roberts regarding cert opp strategy.
 11/13/18      CIG         0.30   Call with Mr. Roberts and Ms. Anders regarding cert petition issues.
                         0.70     TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                      $        577.50
  LESS FEE DISCOUNT                                                                                      (86.63)

NET FEES                                                                                                 490.88

INVOICE TOTAL                                                                                   $        490.88

                                              FEE SUMMARY

TIMEKEEPER                                            TKPR          HOURS            RATE            AMOUNT
Golder, Chad I.                                        CIG            0.70           825.00            577.50
               TOTAL                                                    0.70                              577.50
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                               Document Page 69 of 101
                                  MUNGER, TOLLES & OLSON LLP
                                        P.O. BOX 847424
                                   LOS ANGELES, CA 90084-7424


                                             January 30, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583635                                                       Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00004

For professional services rendered through November 30, 2018 as follows:

TOTAL FEES                                                                                    $       577.50
  LESS FEE DISCOUNT                                                                                   (86.63)

NET FEES                                                                                              490.88

INVOICE TOTAL                                                                                 $       490.88




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                            Wells Fargo Bank, N.A.
                                               420 Montgomery
                                           San Francisco, CA 94104
                                      Account Name:     Munger, Tolles & Olson LLP
                                      Account#:         4199311580
                                      ABA Routing#:     121000248
                                      SWIFT Code:       WFBIUS6S

                      Please reference invoice number 583635 or client number 28720 .




                                                                                                        Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 70 of 101
                                  MUNGER, TOLLES & OLSON LLP
                                   350 SOUTH GRAND AVENUE
                                   LOS ANGELES, CA 90071-3426


                                              January 31, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583636                                                        Tax Identification No. XX-XXXXXXX

For professional services rendered through December 31, 2018 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                    SERVICES
 12/01/18     DBV        10.00   Prepare for argument.
 12/01/18     GDA         3.50   Research oral argument answers and discuss potential argument questions
                                 with Mr. Verrilli.
 12/01/18     SGB         1.20   Draft email correspondence to D. Verrilli to assist with oral argument
                                 preparation.
 12/01/18    AME          5.20   Research in preparation for oral argument.
 12/01/18     RMZ         3.90   Research in connection with oral argument preparation and emails to Mr.
                                 Verrilli regarding same.
 12/02/18     DBV        10.00   Prepare for argument.
 12/02/18     GDA         3.20   Research and formulate oral argument answers.
 12/02/18     SGB         1.00   Conduct research to assist D. Verrilli with oral argument preparation.
 12/02/18    AME          3.10   Research in preparation for oral argument.
 12/02/18     RMZ         1.10   Emails with Mr. Verrilli regarding oral argument preparation.
 12/03/18     CIG         0.20   Call with Ms. Boyce regarding oral argument.
 12/03/18     DBV         8.40   Prepare for argument (7.0); deliver argument (1.4).
 12/03/18     GDA         3.90   Research and formulate oral argument answers (1.1); attend oral argument
                                 and assist at counsel table (2.8).
 12/05/18     DBV         1.70   Conduct post-argument analysis and identify follow-up research needs.
 12/07/18     DBV         0.50   Conference with counsel for the Commonwealth regarding oral argument
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                         Desc: Main
                               Document Page 71 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                       SERVICES
                                      and follow-up issues.
 12/19/18       AJ4          0.90     Coordinate with vendor to transcribe oral arguments in the First Circuit
                                      appeals 18-1671, -1746, and -1787.
 12/19/18       AJ4          0.80     Track new docket entries and review new orders of the court for relevance to
                                      our matters.
 12/28/18       AJ4          0.60     Coordinate with outside vendor to prepare transcripts of Oral Argument
                                      recordings.
                          59.20       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                          $    60,553.50
  LESS FEE DISCOUNT                                                                                      (9,083.03)

NET FEES                                                                                                 51,470.48

DISBURSEMENTS

        Air Express                                                                53.62
        Travel - Hotel RACHEL G. MILLER-ZIEGLER - Lodging,                        548.18
        Puerto Rico Argument, 12/03/2018 - 12/04/2018, Envoy,
        Boston, MA - 010029737313
        Other Expense RACHEL G. MILLER-ZIEGLER - Internet,                         10.00
        11/16/18, Merchant: Gogo Air, Gogo - 010029298356
        Transcripts - Trial and Hearing - Vendor: EPIQ                            522.50
        EDISCOVERY SOLUTIONS - Inv. M-230599 - 12/31/18 -
        Audio Transcription of Oral Arguments of 12/19/18 - G.
        Anders
        Meals SARAH G. BOYCE - Breakfast, 12/03/18, Merchant:                      15.59
        D Bst, Paradies Lagardere; Sarah G. Boyce - 010029859563
        Meals SARAH G. BOYCE - Breakfast, 12/04/18, Merchant:                       5.30
        Starbucks, Starbucks; Sarah G. Boyce - 010029859563
        Meals SARAH G. BOYCE - Breakfast, 12/04/18, Merchant:                       7.01
        Potbelly, Potbelly; Sarah G. Boyce - 010029859563
        Meals GINGER D. ANDERS - Dinner, 12/02/18, Puerto                          26.19
        Rico Argument, Dumpling Care Inc.; Ginger D. Anders -
        010029891836
        Meals GINGER D. ANDERS - Lunch, 12/03/18, Merchant:                        21.40
        Ginger, LL030 - BSP; Ginger D. Anders - 010029891836
        Meals RACHEL G. MILLER-ZIEGLER - Breakfast,                                 4.28
        12/04/18, Merchant: Potbelly, Potbelly; Rachel G. Miller-
        Ziegler - 010029737313




Inv#: 583636                                 MUNGER, TOLLES & OLSON LLP                                          Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43         Desc: Main
                               Document Page 72 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

        Meals RACHEL G. MILLER-ZIEGLER - Hotel - Lunch,                  104.86
        12/03/18, Puerto Rico Argument, Envoy; Rachel G. Miller-
        Ziegler, Sarah G. Boyce, Adele M. El- Khouri -
        010029737313
        Travel - Ground (Out of Town) SARAH G. BOYCE -                    13.07
        Taxi/Car Service, 12/04/18, Puerto Rico Argument, DCA /
        Office - 010029859563
        Travel - Ground (Out of Town) SARAH G. BOYCE -                    22.56
        Taxi/Car Service, 12/03/18, Puerto Rico Argument, Home /
        DCA - 010029859563
        Travel - Ground (Out of Town) ADELE M. EL-KHOURI -                16.75
        Taxi/Car Service, 12/03/18, Puerto Rico argument in
        Boston., Home/DCA - 010029531991
        Travel - Ground (Out of Town) ADELE M. EL-KHOURI -                13.52
        Taxi/Car Service, 12/03/18, Merchant: Lyft,
        Courthouse/Logan - 010029531991
        Travel - Ground (Out of Town) ADELE M. EL-KHOURI -                19.00
        Taxi/Car Service, 12/03/18, Merchant: Lyft, DCA / Home -
        010029531991
        Travel - Ground (Out of Town) RACHEL G. MILLER-                   22.55
        ZIEGLER - Taxi/Car Service, 12/03/18, Puerto Rico
        Argument, BOS / Hotel - 010029737313
        Travel - Ground (Out of Town) RACHEL G. MILLER-                   20.00
        ZIEGLER - Taxi/Car Service, 12/04/18, Puerto Rico
        Argument, DCA / Home - 010029737313
        Travel - Ground (Out of Town) RACHEL G. MILLER-                   14.19
        ZIEGLER - Taxi/Car Service, 12/04/18, Merchant: Uber
        Technologies Inc, Hotel / BOS Airport - 010029737313
        Travel - Ground (Out of Town) RACHEL G. MILLER-                   18.98
        ZIEGLER - Taxi/Car Service, 12/03/18, Merchant: Uber
        Technologies Inc, Home / DCA - 010029737313
        Travel - Ground (Out of Town) SARAH G. BOYCE -                    15.24
        Taxi/Car Service, 12/03/18, Puerto Rico Argument, Logan
        Airport / Hotel - 010029859563
        Travel - Hotel GINGER D. ANDERS - Lodging, Puerto                798.86
        Rico Argument, 12/02/2018 - 12/04/2018, Envoy Autograph
        Collection, Boston MA - 010029891836
        Travel - Hotel SARAH G. BOYCE - Lodging, Puerto Rico             548.21
        Argument, 12/03/2018 - 12/04/2018, Envoy, Boston MA -
        010029859563

TOTAL DISBURSEMENTS                                                                     2,841.86

INVOICE TOTAL                                                                      $   54,312.34




Inv#: 583636                                MUNGER, TOLLES & OLSON LLP                     Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43               Desc: Main
                               Document Page 73 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002


                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS       RATE          AMOUNT
Golder, Chad I.                                         CIG           0.20     825.00            165.00
Verrilli, Donald B.                                    DBV           30.60   1,300.00         39,780.00
Anders, Ginger D.                                      GDA           10.60     900.00          9,540.00
Boyce, Sarah G.                                        SGB            2.20     725.00          1,595.00
El-Khouri, Adele M.                                    AME            8.30     695.00          5,768.50
Miller-Ziegler, Rachel G.                              RMZ            5.00     580.00          2,900.00
Jacobsen, Arn                                           AJ4           2.30     350.00            805.00
                TOTAL                                                59.20                   60,553.50




Inv#: 583636                                MUNGER, TOLLES & OLSON LLP                            Page 4
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                               Document Page 74 of 101
                                  MUNGER, TOLLES & OLSON LLP
                                        P.O. BOX 847424
                                   LOS ANGELES, CA 90084-7424


                                              January 31, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583636                                                       Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through December 31, 2018 as follows:

TOTAL FEES                                                                                    $    60,553.50
  LESS FEE DISCOUNT                                                                                (9,083.03)

NET FEES                                                                                           51,470.48

TOTAL DISBURSEMENTS                                                                                 2,841.86

INVOICE TOTAL                                                                                      54,312.34

PRIOR BALANCE                                                                                     310,843.34

TOTAL AMOUNT DUE                                                                              $   365,155.68




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                            Wells Fargo Bank, N.A.
                                               420 Montgomery
                                           San Francisco, CA 94104
                                      Account Name:     Munger, Tolles & Olson LLP
                                      Account#:         4199311580
                                      ABA Routing#:     121000248
                                      SWIFT Code:       WFBIUS6S

                      Please reference invoice number 583636 or client number 28720 .
                                                                                                        Page 5
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 75 of 101
                                    MUNGER, TOLLES & OLSON LLP
                                     350 SOUTH GRAND AVENUE
                                     LOS ANGELES, CA 90071-3426


                                                January 31, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583644                                                        Tax Identification No. XX-XXXXXXX

For professional services rendered through December 31, 2018 as follows:

Peaje Investments Certiorari Petition
MTO Matter Number: 28720-00004

 DATE         TKPR       TIME                                       SERVICES
 12/13/18     GDA          2.30   Review certiorari papers and briefing below.
 12/17/18     GDA          2.00   Review draft opposition circulated by Proskauer and formulate high-level
                                  comments.
 12/18/18     DBV          1.20   Review and edit draft brief in opposition to certiorari.
 12/18/18     GDA          1.20   Draft comments on Proskauer certiorari opposition.
 12/20/18     GDA          3.50   Draft and circulate comments on certiorari opposition.
 12/26/18     DBV          1.00   Review and comment on edits to brief in opposition.
 12/26/18     GDA          2.80   Revise second circulation of draft certiorari opposition.
 12/28/18     GDA          0.30   Correspond with Proskauer and Mr. Rifkind concerning statement section of
                                  certiorari opposition.
 12/29/18     GDA          0.70   Draft insert for certiorari opposition.
 12/30/18     GDA          0.20   Correspond with Proskauer concerning near final certiorari opposition.
                        15.20     TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                     $    14,560.00
  LESS FEE DISCOUNT                                                                                 (2,184.00)

NET FEES                                                                                            12,376.00

INVOICE TOTAL                                                                                  $    12,376.00
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                  Desc: Main
                               Document Page 76 of 101
Matter Desc:    Peaje Investments Certiorari Petition
MTO Matter #:   28720-00004

                                                        FEE SUMMARY

TIMEKEEPER                                                  TKPR      HOURS       RATE          AMOUNT
Verrilli, Donald B.                                         DBV          2.20   1,300.00          2,860.00
Anders, Ginger D.                                           GDA         13.00     900.00         11,700.00
                TOTAL                                                  15.20                    14,560.00




Inv#: 583644                                 MUNGER, TOLLES & OLSON LLP                              Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                               Document Page 77 of 101
                                  MUNGER, TOLLES & OLSON LLP
                                        P.O. BOX 847424
                                   LOS ANGELES, CA 90084-7424


                                              January 31, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583644                                                       Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00004

For professional services rendered through December 31, 2018 as follows:

TOTAL FEES                                                                                    $    14,560.00
  LESS FEE DISCOUNT                                                                                (2,184.00)

NET FEES                                                                                           12,376.00

INVOICE TOTAL                                                                                      12,376.00

PRIOR BALANCE                                                                                         490.87

TOTAL AMOUNT DUE                                                                              $    12,866.87




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                            Wells Fargo Bank, N.A.
                                               420 Montgomery
                                           San Francisco, CA 94104
                                      Account Name:     Munger, Tolles & Olson LLP
                                      Account#:         4199311580
                                      ABA Routing#:     121000248
                                      SWIFT Code:       WFBIUS6S

                      Please reference invoice number 583644 or client number 28720 .


                                                                                                        Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                        Desc: Main
                               Document Page 78 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                May 29, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583999                                                           Tax Identification No. XX-XXXXXXX

For professional services rendered through January 31, 2019 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                     SERVICES
 1/09/19      GDA         1.70   Review Proskauer COFINA draft filing concerning Contracts Clause for
                                 consistency with Appointments Clause arguments (1.1); teleconference with
                                 Mr. Richman to discuss draft filing concerning Contracts Clause (.1); review
                                 Proskauer UECSFE draft filing for consistency with Appointments Clause
                                 arguments (.5).
 1/10/19      GDA         0.80   Review UECFSE filing and research Contracts Clause issues (.5); discuss
                                 UECFSE filing with Mr. Richman (.3).
                         2.50    TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                        $     2,250.00
  LESS FEE DISCOUNT                                                                                      (337.50)

NET FEES                                                                                                1,912.50

INVOICE TOTAL                                                                                     $     1,912.50

                                              FEE SUMMARY

TIMEKEEPER                                            TKPR          HOURS              RATE            AMOUNT
Anders, Ginger D.                                     GDA             2.50             900.00           2,250.00
              TOTAL                                                       2.50                           2,250.00
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 79 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                                May 29, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 583999                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through January 31, 2019 as follows:

TOTAL FEES                                                                                     $     2,250.00
  LESS FEE DISCOUNT                                                                                   (337.50)

NET FEES                                                                                             1,912.50

INVOICE TOTAL                                                                                        1,912.50

PRIOR BALANCE                                                                                      140,083.25

TOTAL AMOUNT DUE                                                                               $   141,995.75




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 583999 or client number 28720 .


                                                                                                         Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 80 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                 June 5, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587046                                                       Tax Identification No. XX-XXXXXXX

For professional services rendered through February 28, 2019 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                     SERVICES
 2/15/19      DBV         2.30   Review CA1 opinion and analyze consequences (1.5); conference with R.
                                 Miller-Zeigler regarding consequences (0.3); conference with J. El Koury
                                 and K. Rifkind regarding next steps (0.5).
 2/15/19      GDA         0.50   Review First Circuit decision on appointments clause.
 2/15/19      SGB         1.30   Read First Circuit opinion (.7); telephone conference with C. Golder to
                                 discuss opinion (.1); draft emails to D. Verrilli regarding opinion (.5).
 2/15/19      AME         1.10   Review opinion.
 2/15/19      RMZ         1.10   Review First Circuit decision (0.6); conference with D. Verrilli regarding
                                 First Circuit decision (0.2); research regarding reappointment of Board
                                 members (0.2); call with S. Boyce regarding reappointment of Board
                                 members (0.1)
 2/16/19      CIG         0.20   Email with Mr. Verrilli regarding CA1 decision.
 2/16/19      DBV         4.90   Analyze effects of First Circuit decision (2.7); prepare memo for Board on
                                 options (1.4); participate in call with Board members, co-counsel, J. El
                                 Koury and K. Rifkind regarding strategy and next steps (0.8).
 2/16/19      GDA         2.30   Teleconference with Board concerning First Circuit decision (.8); analyze
                                 strategy concerning appointments and stay issues raised by First Circuit
                                 decision (1.5).
 2/16/19      SGB         3.40   Conduct research to help the Board formulate cert strategy (1.5); draft
                                 emails to MTO team involving cert strategy (1.5); read emails from MTO
                                 team regarding cert strategy (.4).
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                            Desc: Main
                               Document Page 81 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                         SERVICES
 2/16/19        AME          1.40     Draft emails to Mr. Verrilli, Ms. Anders, Ms. Boyce, and Ms. Miller-Ziegler
                                      summarizing thoughts about opinion and strategy.
 2/16/19        RMZ          2.30     Research regarding effect of First Circuit’s decision on Board’s powers, and
                                      emails with D. Verrilli regarding same.
 2/17/19        DBV          1.20     Organize preparation of petition for certiorari.
 2/18/19        DBV          4.30     Conference with G. Anders, S. Boyce and A. El-Khouri regarding cert
                                      strategy, drafting, and related issues (0.5); conference with I. Gershengorn
                                      regarding status (0.3); conference with J. Wall and Civil Appellate staff
                                      regarding government position (0.8); conference with W. Dellinger
                                      regarding Commonwealth position (0.6); organize preparation of petition for
                                      certiorari (2.1).
 2/18/19        GDA          1.00     Teleconference with MTO team concerning cert petition (.5); teleconference
                                      with Department of Justice concerning First Circuit decision (.5).
 2/18/19        SGB          0.80     Telephone conference with MTO team to discuss cert petition (.6);
                                      conference with A. El-Khouri to discuss cert petition (.2).
 2/18/19        AME          0.60     Call with Mr. Verrilli, Ms. Anders, and Ms. Boyce to discuss case strategy.
 2/18/19        AME          0.20     Meet with Ms. Boyce to discuss drafting responsibilities.
 2/19/19        DBV          0.40     Conference with Solicitor General's office regarding status.
 2/20/19        DBV          2.90     Conference with J. Wall (OSG) regarding options (0.5); communicate with
                                      J. El Koury and K. Rifkind to update on discussion with SG (0.3); analyze
                                      effects of US offer (1.1); prepare for meeting with the Board (1.0).
 2/21/19        DBV          3.10     Prepare for Board meeting (1.6); participate in Board meeting regarding
                                      post-appeal actions (1.5).
 2/22/19        DBV          0.80     Conference with G. Anders regarding timing, themes and substance for
                                      petition for certiorari (0.4); conference with Commonwealth counsel
                                      regarding status (0.4).
 2/22/19        GDA          0.20     Discuss plan for drafting certiorari petition with MTO team.
 2/22/19        AME          3.00     Draft cert petition.
 2/23/19        AME          3.00     Draft cert petition.
 2/24/19        AME          4.00     Draft cert petition.
 2/25/19        AME          9.20     Draft cert petition.
 2/26/19        GDA          0.70     Teleconference with Mr. Rifkind concerning remedies for appointments
                                      clause violation (.4); research Mr. Rifkind’s remedies question (.3).
 2/26/19        SGB          0.70     Draft outline of cert petition.




Inv#: 587046                                 MUNGER, TOLLES & OLSON LLP                                         Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                           Desc: Main
                               Document Page 82 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 2/26/19        AME          3.00     Draft cert petition.
 2/27/19        DBV          0.20     Review draft press statement (0.1) and communicate with client regarding
                                      same (0.1).
 2/27/19        GDA          0.60     Edit Board press release (.2); discuss certiorari petition with Ms. Boyce and
                                      Ms. El Khoury (.4).
 2/27/19        SGB          2.20     Conference with A. El-Khouri to discuss cert petition (.2); conference with
                                      G. Anders and A. El-Khouri to discuss cert petition (.4); draft outline of cert
                                      petition (1.6).
 2/27/19        AME          0.40     Meet with Ms. Anders and Ms. Boyce to discuss cert petition.
 2/28/19        DBV          0.50     Conference with J. Wall (Deputy SG) regarding U.S. Government views on
                                      certiorari, remedies and related matters (0.4); communicate with J. El Koury
                                      and K. Rifkind (0.1).
                          63.80       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                            $    57,777.50
  LESS FEE DISCOUNT                                                                                        (8,666.63)

NET FEES                                                                                                   49,110.88

DISBURSEMENTS

        Travel - Airfare - Vendor: AMERICAN EXPRESS -                              309.00
        02/28/2019 - STMT - VERRILLI/DONALD - 02/19/2019 -
        (AMTRAK-ROUNDTRIP-WAS/NYP) -
        Meals DONALD B. VERRILLI - Hotel - Lunch, 12/02/18,                         45.32
        Oral Argument, The Envoy; Donald B. Verrilli -
        010030670257
        Meals DONALD B. VERRILLI - Hotel - Dinner, 12/02/18,                        48.52
        Oral Argument, The Envoy; Donald B. Verrilli -
        010030670257
        Meals DONALD B. VERRILLI - Hotel - Breakfast,                               26.64
        12/03/18, Oral Argument, The Envoy; Donald B. Verrilli -
        010030670257
        Meals DONALD B. VERRILLI - Hotel - Lunch, 12/03/18,                         32.88
        Oral Argument, The Envoy; Donald B. Verrilli -
        010030670257
        Travel - Hotel DONALD B. VERRILLI - Lodging, Oral                          828.22
        Argument, 12/02/2018 - 12/04/2018, The Envoy, Boston,
        MA - 010030670257




Inv#: 587046                                 MUNGER, TOLLES & OLSON LLP                                          Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43               Desc: Main
                               Document Page 83 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

TOTAL DISBURSEMENTS                                                                           1,290.58

INVOICE TOTAL                                                                            $   50,401.46

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS       RATE          AMOUNT
Golder, Chad I.                                         CIG           0.20     825.00            165.00
Verrilli, Donald B.                                    DBV           20.60   1,300.00         26,780.00
Anders, Ginger D.                                      GDA            5.30     900.00          4,770.00
Boyce, Sarah G.                                        SGB            8.40     725.00          6,090.00
El-Khouri, Adele M.                                    AME           25.90     695.00         18,000.50
Miller-Ziegler, Rachel G.                              RMZ            3.40     580.00          1,972.00
                TOTAL                                                63.80                   57,777.50




Inv#: 587046                                MUNGER, TOLLES & OLSON LLP                            Page 4
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 84 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                                 June 5, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587046                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through February 28, 2019 as follows:

TOTAL FEES                                                                                     $    57,777.50
  LESS FEE DISCOUNT                                                                                 (8,666.63)

NET FEES                                                                                            49,110.88

TOTAL DISBURSEMENTS                                                                                  1,290.58

INVOICE TOTAL                                                                                       50,401.46

PRIOR BALANCE                                                                                       31,484.83

TOTAL AMOUNT DUE                                                                               $    81,886.29




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 587046 or client number 28720 .
                                                                                                         Page 5
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 85 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                 June 5, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587047                                                        Tax Identification No. XX-XXXXXXX

For professional services rendered through February 28, 2019 as follows:

Fiscal Plan Enforcement
MTO Matter Number: 28720-00003

 DATE        TKPR        TIME                                    SERVICES
 2/13/19      GDA         0.70   Review First Circuit decision concerning UCC (.4); discuss certiorari
                                 prospects of UCC decision and strategic concerns with Mr. Roberts of
                                 Proskauer (.3).
                         0.70    TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                     $       630.00
  LESS FEE DISCOUNT                                                                                    (94.50)

NET FEES                                                                                               535.50

INVOICE TOTAL                                                                                  $       535.50

                                              FEE SUMMARY

TIMEKEEPER                                            TKPR          HOURS           RATE            AMOUNT
Anders, Ginger D.                                     GDA             0.70          900.00            630.00
              TOTAL                                                    0.70                              630.00
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 86 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                                 June 5, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587047                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00003

For professional services rendered through February 28, 2019 as follows:

TOTAL FEES                                                                                     $       630.00
  LESS FEE DISCOUNT                                                                                    (94.50)

NET FEES                                                                                               535.50

INVOICE TOTAL                                                                                          535.50

PRIOR BALANCE                                                                                        4,016.29

TOTAL AMOUNT DUE                                                                               $     4,551.79




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 587047 or client number 28720 .


                                                                                                         Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                    Desc: Main
                               Document Page 87 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                 June 7, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587191                                                      Tax Identification No. XX-XXXXXXX

For professional services rendered through March 31, 2019 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                       SERVICES
 3/01/19      DBV         0.40   Analyze UTIER en banc petition.
 3/01/19      GDA         0.50   Review UTIER rehearing petition (0.4); draft email concerning implications
                                 to Mr. El Koury (0.1).
 3/02/19      SGB         8.20   Draft cert petition.
 3/03/19      SGB         3.40   Draft cert petition.
 3/03/19      AME         3.00   Draft cert petition.
 3/04/19      AME         8.00   Draft cert petition.
 3/06/19      SGB         4.30   Draft cert petition.
 3/07/19      SGB         4.70   Draft cert petition (4.6); conference with A. El-Khouri regarding cert
                                 petition (.1).
 3/08/19      GDA         0.20   Correspond with Mr. Rifkind concerning cert timing.
 3/08/19      SGB         1.00   Revise cert petition.
 3/08/19      AME         5.00   Draft cert petition.
 3/11/19      GDA         0.30   Review Proskauer Pinto Lugo filing for consistency with Appointments
                                 Clause position.
 3/12/19      DBV         2.00   Prepare draft petition for certiorari.
 3/12/19      GDA         0.20   Correspond with Mr. Rifkind concerning timing of certiorari petition.
 3/14/19      DBV         2.60   Conference with J. El Koury regarding status and appointments issues (0.4);
                                 prepare petition for certiorari (2.2).
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                             Desc: Main
                               Document Page 88 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                          SERVICES
 3/14/19        SGB          0.30     Conference with G. Anders to discuss cert strategy.
 3/18/19        GDA          2.00     Revise certiorari petition.
 3/19/19        GDA          3.40     Revise draft of certiorari petition.
 3/20/19        GDA          4.80     Revise draft of certiorari petition.
 3/21/19        GDA          1.40     Revise draft of certiorari petition.
 3/22/19        GDA          2.60     Revise draft of certiorari petition.
 3/24/19        DBV          0.70     Prepare email analysis of Board agenda and issue of status of appeal for
                                      client.
 3/25/19        DBV          0.90     Participate in Board call regarding cert petition status and related matters.
 3/25/19        GDA          2.60     Draft analysis of ratification and mootness issues (2.1); teleconference with
                                      Board concerning legal strategy (.5).
 3/26/19        AME          0.20     Collect documents for petition appendix.
 3/27/19        DBV          5.70     Initial preparations for drafting and editing petition for certiorari.
 3/27/19        AJ4          3.40     Edit files for inclusion in Appendix to Petition for Writ of Certiorari.
 3/28/19        DBV          6.10     Prepare petition for certiorari.
 3/28/19        GDA          1.90     Revise draft of certiorari petition (1.4); review draft declaration concerning
                                      Board and federal government for consistency with appointments clause
                                      position (.5).
 3/29/19        DBV          3.00     Prepare petition for certiorari.
 3/29/19        GDA          1.40     Revise draft of certiorari petition.
 3/30/19        GDA          3.70     Revise draft of certiorari petition.
 3/31/19        GDA          2.50     Revise draft of certiorari petition.
                          90.40       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                              $       80,896.50
  LESS FEE DISCOUNT                                                                                            (12,134.48)

NET FEES                                                                                                       68,762.03

DISBURSEMENTS

        Travel - Ground (Out of Town) DONALD B. VERRILLI -                           204.00
        Train, 02/21/19, Merchant: Amtrak, 02/21/2019, NYC/DC,
        Amtrak - 010031468165




Inv#: 587191                                 MUNGER, TOLLES & OLSON LLP                                             Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43               Desc: Main
                               Document Page 89 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002


TOTAL DISBURSEMENTS                                                                             204.00

INVOICE TOTAL                                                                            $   68,966.03

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS       RATE          AMOUNT
Verrilli, Donald B.                                    DBV           21.40   1,300.00         27,820.00
Anders, Ginger D.                                      GDA           27.50     900.00         24,750.00
Boyce, Sarah G.                                        SGB           21.90     725.00         15,877.50
El-Khouri, Adele M.                                    AME           16.20     695.00         11,259.00
Jacobsen, Arn                                           AJ4           3.40     350.00          1,190.00
                TOTAL                                                90.40                   80,896.50




Inv#: 587191                                MUNGER, TOLLES & OLSON LLP                            Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 90 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                                 June 7, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587191                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through March 31, 2019 as follows:

TOTAL FEES                                                                                     $    80,896.50
  LESS FEE DISCOUNT                                                                                (12,134.48)

NET FEES                                                                                            68,762.03

TOTAL DISBURSEMENTS                                                                                    204.00

INVOICE TOTAL                                                                                       68,966.03

PRIOR BALANCE                                                                                       81,886.28

TOTAL AMOUNT DUE                                                                               $   150,852.31




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 587191 or client number 28720 .
                                                                                                         Page 4
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                       Desc: Main
                               Document Page 91 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                  June 10, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587200                                                          Tax Identification No. XX-XXXXXXX

For professional services rendered through April 30, 2019 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                           SERVICES
 4/01/19      GDA         2.20    Revise certiorari petition.
 4/01/19      AME         0.80    Review draft appendix.
 4/01/19       AJ4        1.50    Revise Appendix to Petition for Certiorari.
 4/02/19      GDA         4.20    Revise draft certiorari petition.
 4/03/19      DBV         3.50    Review relevant materials in preparation for editing petition for certiorari.
 4/03/19      GDA         6.60    Revise draft certiorari petition.
 4/04/19      GDA         4.70    Revise draft certiorari petition (3.7); teleconference with Mr. Rifkind and
                                  Mr. El Koury (.5); arrange for library to research matters relevant to
                                  importance section of certiorari petition (.2); review Library research (.3).
 4/05/19      GDA         8.50    Revise certiorari petition.
 4/06/19      DBV         2.70    Edit petition for certiorari.
 4/06/19      GDA        10.50    Revise certiorari petition.
 4/07/19      GDA         7.00    Draft certiorari petition.
 4/08/19      DBV         7.00    Edit petition for certiorari.
 4/09/19      DBV         3.70    Edit draft petition for certiorari.
 4/09/19      GDA         0.40    Arrange for certiorari petition filing (.2); discuss stay motion with MTO
                                  team (.2).
 4/10/19      DBV         5.20    Edit petition for certiorari (5.0); conference with G. Anders and A. El
                                  Khouri regarding stay in First Circuit, SG coordination and related issues
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                           Desc: Main
                               Document Page 92 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                          SERVICES
                                      (0.2).
 4/10/19        GDA          0.80     Discuss motion to stay mandate with Ms. El-Khouri (.3); research
                                      requirements for stay motion in First Circuit (.5).
 4/11/19        DBV          7.70     Edit petition for certiorari.
 4/11/19        AME          1.20     Draft stay motion.
 4/12/19        DBV          2.00     Edit petition for certiorari.
 4/12/19        GDA          1.50     Draft notes concerning irreparable harm section of motion to stay mandate.
 4/12/19        AME          6.90     Draft stay motion.
 4/13/19        GDA          1.50     Revise certiorari petition.
 4/13/19        AME          1.00     Draft stay motion.
 4/14/19        GDA          4.50     Draft letter to Solicitor General concerning certiorari.
 4/14/19        AME          1.10     Draft stay motion.
 4/15/19        DBV          4.50     Edit petition for certiorari.
 4/15/19        GDA          1.10     Revise draft certiorari petition (.5); teleconference with Proskauer attorneys
                                      concerning irreparable harm section of stay brief (.6).
 4/15/19        AME          8.20     Draft stay motion.
 4/15/19        AME          0.60     Call with Ms. Anders and Proskauer to discuss stay motion.
 4/16/19        DBV          3.40     Edit letter to Solicitor General regarding certiorari (0.3); edit reviewed
                                      petition for certiorari (3.1).
 4/16/19        GDA          2.80     Revise motion to stay the mandate (2.2); teleconference with Proskauer team
                                      concerning irreparable harm section of stay motion (.4); discuss stay motion
                                      with Ms. El-Khouri (.2).
 4/16/19        AME          0.60     Call with Ms. Anders and Proskauer to discuss stay motion (0.4) conference
                                      with Ms. Anders regarding stay motion (0.2).
 4/16/19        AME          7.20     Draft stay motion.
 4/17/19        DBV          4.00     Edit revised draft of cert petition.
 4/17/19        GDA          6.80     Revise motion to stay the mandate.
 4/17/19        AME          7.50     Edit petition appendix.
 4/17/19        MRC2         3.60     Comprehensive proof read and legal and record cite check of Petition for a
                                      Writ of Certiorari.
 4/18/19        DBV          6.80     Conference with SG's Office regarding petition for certiorari and related
                                      issues (0.4); prepare follow up communications to J. El Koury, K. Rifkind




Inv#: 587200                                   MUNGER, TOLLES & OLSON LLP                                          Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                             Desc: Main
                               Document Page 93 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                          SERVICES
                                      and Board regarding SG discussions (0.5); edit certiorari petition (4.1); edit
                                      motion for stay in First Circuit (1.5); conference with G. Anders regarding
                                      issues related to petition, stay and SG's office (0.3).
 4/18/19        GDA          9.20     Revise motion to stay the mandate (6.7); revise certiorari petition in light of
                                      comments (1.0); supervise appendix creation (.5); finalize letter to Solicitor
                                      General (1.0).
 4/18/19        AME          1.20     Incorporate edits into petition.
 4/18/19        AME          0.90     Edit petition appendix.
 4/18/19        MRC2         2.10     Format the appendix for Petition for a Writ of Certiorari.
 4/19/19        DBV          4.20     Edit petition for certiorari (4.0); conference with Solicitor General's office
                                      regarding timing and substantive issues (0.2).
 4/19/19        GDA          1.90     Revise stay motion (1.5); supervise logistics concerning filing of cert
                                      petition (.4).
 4/19/19        AME          2.20     Add appendix cites to petition.
 4/19/19        AME          1.00     Communications with printer regarding appendix.
 4/20/19        GDA          2.00     Draft talking points to coordinate with Board concerning press statement
                                      (.8); revise certiorari petition (1.2).
 4/21/19        GDA          2.00     Finalize certiorari petition (1.5); correspond with Mr. Verrilli concerning
                                      Proskauer edits and certiorari petition logistics (.5).
 4/22/19        DBV          3.80     Final edits to draft petition for certiorari (3.4); exchange emails with G.
                                      Anders regarding timing of filing and stay motion issues (0.4).
 4/22/19        GDA          7.50     Revise stay motion (3.0); finalize certiorari petition (4.5).
 4/22/19        AJ4          4.70     Cite check Petition for Writ of Certiorari (3.2); prepare list of service
                                      recipients for Petition for Writ of Certiorari (1.5).
 4/23/19        DBV          2.70     Final edits of First Circuit stay motion (1.0); review draft cert petition in
                                      UCC matter for consistency with Aurelius petition and related issues (1.7).
 4/23/19        GDA          4.70     Supervise filing of certiorari petition (.6); revise motion to stay mandate
                                      (4.1).
 4/23/19        CML          1.20     Review draft stay motion.
 4/23/19        AJ4          2.60     Finalize print proof of Petition for Writ of Certiorari (1.1); coordinate filing
                                      logistics with print vendor (0.6). Cite check Motion to Stay Mandate for
                                      filing in 1st Circuit (0.9).
 4/24/19        DBV          0.70     Conference with G. Anders regarding issues related to stay and SG
                                      coordination (0.2); prepare analysis of ERS cert petition regarding relation
                                      to Aurelius petition (0.5).



Inv#: 587200                                 MUNGER, TOLLES & OLSON LLP                                             Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                            Desc: Main
                               Document Page 94 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                        SERVICES
 4/24/19        GDA          2.70     Finalize stay motion (1.0); review Proskauer draft of UCC certiorari petition
                                      (.3); discuss same with Mr. Verrilli (.2); research requirements for stay of
                                      mandate in the Supreme Court and begin preparing filing (1.2).
 4/24/19        AJ4          0.60     Cite check Motion to Stay Mandate for filing in 1st Circuit.
 4/26/19        DBV          0.30     Conference with SG's office and G. Anders regarding coordination on
                                      possible SCt stay and related matters.
 4/26/19        GDA          2.30     Research arguments reply to stay motion (2.0); teleconference with
                                      Department of Justice Mr. Verrilli concerning stay of mandate (.3).
 4/27/19        GDA          4.50     Draft motion to stay mandate in Supreme Court.
 4/28/19        GDA          2.70     Draft motion to stay mandate in Supreme Court.
 4/29/19        DBV          1.20     Analyze opposition to stay motion.
 4/29/19        GDA          2.00     Research pertinent questions in preparation to write stay reply brief.
 4/30/19        DBV          0.60     Conference with G. Anders regarding reply to stay opposition (0.3);
                                      conference with K. Rifkind regarding same (0.3).
 4/30/19        GDA         12.60     Draft stay reply brief.
 4/30/19        AJ4          0.70     Prepare Motion for Leave to File Reply in Support of Stay.
 4/30/19        AJ4          1.60     Prepare Notices of Docketing in the Supreme Court.
                         240.20       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                            $   223,796.00
  LESS FEE DISCOUNT                                                                                       (33,569.40)

NET FEES                                                                                                  190,226.60

DISBURSEMENTS

        Messenger Vendor: WASHINGTON EXPRESS LLC - Inv#                             61.82
        177541 Messenger Date: 04/30/2019 Tabitha D. Holly
        Filing/Recording/Registration Fees - Vendor: CLERK, U.S.                   300.00
        SUPREME COURT - Inv. 041919 - 4/19/19 - Court
        Docketing Fee for Petition for Writ of Certiorari - A. El-
        Khouri
        Copying Charges/Outside - Vendor: WILSON-EPES                            6,303.82
        PRINTING CO., INC. - Inv 30830 - 04/22/19 - 77
        Financial Oversight & Management Board for Puerto Rico
        v. Aupelius Investment - D. Verrili




Inv#: 587200                                 MUNGER, TOLLES & OLSON LLP                                         Page 4
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43               Desc: Main
                               Document Page 95 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

TOTAL DISBURSEMENTS                                                                            6,665.64

INVOICE TOTAL                                                                            $   196,892.24

                                                 FEE SUMMARY

TIMEKEEPER                                             TKPR        HOURS       RATE          AMOUNT
Verrilli, Donald B.                                    DBV           64.00   1,300.00         83,200.00
Anders, Ginger D.                                      GDA          117.20     900.00        105,480.00
Lynch, Chris M.                                        CML            1.20     790.00            948.00
El-Khouri, Adele M.                                    AME           40.40     695.00         28,078.00
Carr, Michelle R.                                      MRC2           5.70     350.00          1,995.00
Jacobsen, Arn                                           AJ4          11.70     350.00          4,095.00
                TOTAL                                               240.20                   223,796.00




Inv#: 587200                                MUNGER, TOLLES & OLSON LLP                            Page 5
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                               Document Page 96 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                                June 10, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587200                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through April 30, 2019 as follows:

TOTAL FEES                                                                                     $   223,796.00
  LESS FEE DISCOUNT                                                                                (33,569.40)

NET FEES                                                                                           190,226.60

TOTAL DISBURSEMENTS                                                                                  6,665.64

INVOICE TOTAL                                                                                      196,892.24

PRIOR BALANCE                                                                                      150,852.30

TOTAL AMOUNT DUE                                                                               $   347,744.54




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 587200 or client number 28720 .
                                                                                                         Page 6
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                      Desc: Main
                               Document Page 97 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                    350 SOUTH GRAND AVENUE
                                    LOS ANGELES, CA 90071-3426


                                                June 10, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587225                                                       Tax Identification No. XX-XXXXXXX

For professional services rendered through May 31, 2019 as follows:

Constitutional Litigation
MTO Matter Number: 28720-00002

 DATE        TKPR        TIME                                     SERVICES
 5/01/19      GDA         3.30   Finalize stay reply brief.
 5/01/19      AJ4         1.20   Revise Reply in Support of Stay.
 5/06/19      DBV         1.00   Review CA1 stay order (0.1); conference with G. Anders regarding response
                                 (0.2); exchange emails with client regarding same (0.1); conference with
                                 SG's office regarding same (0.4); draft follow up email to Board regarding
                                 same (0.2).
 5/06/19      GDA         0.50   Review First Circuit stay order (0.3) and discuss with Mr. Verrilli (0.2).
 5/07/19      GDA         0.70   Correspond with Mr. Verrilli concerning the strategy in light of First Circuit
                                 stay denial (.5); discuss certiorari petition strategy with Mr. Kedem of the
                                 SG’s office (.2).
 5/08/19      DBV         0.40   Conference with G. Anders regarding stay issues.
 5/08/19      GDA         0.40   Discuss SG’s office’s position on stay motion and certiorari with Mr.
                                 Verrilli.
 5/09/19      DBV         1.00   Conference with UCC counsel regarding status strategy (0.4); conference
                                 with retirees' counsel regarding status and strategy (0.3); prepare email for
                                 client with update on status (0.3).
 5/13/19      DBV         0.80   Conference with consultants regarding nomination timing and related issues
                                 (0.5); exchange emails with government officials regarding same (0.3).
 5/14/19      DBV         0.40   Conference with government officials regarding timing issues and related
                                 maters.
 5/16/19      DBV         0.60   Conference with J. El Koury, K. Rifkind and G. Anders regarding stay issue
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                            Desc: Main
                               Document Page 98 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                       SERVICES
                                      (0.4); conference with G. Anders regarding stay (0.2).
 5/16/19        GDA          0.60     Teleconference with Mr. Verilli, Mr. Rifkind, and Mr. El Koury concerning
                                      certiorari strategy (.4); discuss stay strategy with Mr. Verilli (.2).
 5/17/19        DBV          0.70     Conference with SG's office regarding timing issues (0.4); participate in
                                      Board meeting (0.3).
 5/17/19        GDA          0.40     Teleconference with Mr. Kedem of SG’s office concerning certiorari
                                      strategy (.2); discuss stay strategy with Mr. Verrilli (.2).
 5/18/19        GDA          3.50     Draft Supreme Court stay motion.
 5/20/19        SGB          0.50     Conference with G. Anders and A. El-Khouri to discuss cert petition and
                                      motion for a stay (.4); identify deadline for filing reply brief (.1).
 5/20/19        AME          0.40     Meet with Ms. Anders and Ms. Boyce to discuss stay briefing.
 5/24/19        DBV          3.00     Analyze briefs in opposition from UTIER, Aurelius and Aurelius petition for
                                      certiorari.
 5/24/19        GDA          2.20     Discuss certiorari with Mr. Kedem of DOJ (.2); review Aurelius filings in
                                      Supreme Court (1.5); correspond with Mr. Segall concerning case and de
                                      facto officer opposition (.5).
 5/25/19        GDA          6.50     Draft Supreme Court stay motion.
 5/25/19        AME          1.80     Draft summaries of brief in response and cross-petition.
 5/26/19        DBV          2.00     Continue analysis of Aurelius cert petition and brief in opposition in S. Ct.
 5/26/19        GDA          3.00     Draft Supreme Court stay motion.
 5/26/19        JDS          2.00     Review background materials in support of opposition to cert petition.
 5/27/19        DBV          1.60     Edit draft S.Ct. stay motion.
 5/27/19        GDA          2.90     Draft Supreme Court stay motion (2.3); review Aurelius’s de facto officer
                                      certiorari petition (.6).
 5/27/19        JDS          1.10     Review background materials in support of opposition to cert petition.
 5/28/19        DBV          1.20     Edit draft S.Ct. stay motion.
 5/28/19        GDA          1.00     Discuss Supreme Court stay motion with Mr. Verrilli (.2); review Aurelius’s
                                      de facto officer certiorari petition and research de facto officer doctrine (.8).
 5/28/19        JDS          0.70     Review background materials in support of opposition to cert. petition.
 5/28/19        AME          1.20     Research Supreme Court stay rules.
 5/29/19        DBV          0.70     Conference with G. Anders regarding stay strategy and related matters (0.3);
                                      conference with SG's office regarding stay issues and related matters (0.4).
 5/29/19        GDA          1.20     Revise Supreme Court stay motion.



Inv#: 587225                                 MUNGER, TOLLES & OLSON LLP                                           Page 2
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                           Desc: Main
                               Document Page 99 of 101
Matter Desc:     Constitutional Litigation
MTO Matter #:    28720-00002

 DATE           TKPR       TIME                                         SERVICES
 5/29/19        AME          3.20     Draft cert reply.
 5/29/19        AJ4          4.10     Cite check Motion for Stay of Mandate (Supreme Court).
 5/30/19        DBV          2.20     Review OLC opinion and related material on appointments issue (1.0);
                                      conference with J. El Koury and K. Rifkind regarding appointments issue
                                      (0.8); conference with SG's office regarding appointments issue (0.4).
 5/30/19        GDA          3.20     Teleconference with Mr. Segall concerning opposition to de facto officer
                                      petition (.4); analyze legality of nunc pro tunc confirmation of Board
                                      members (.4); teleconference with Mr. Verrilli, Mr. Rifkind, and Mr. El
                                      Koury concerning stay strategy (.8); review OLC opinion on nunc pro tunc
                                      confirmation (.3); draft email to Mr. Wall of OSG concerning nunc pro tunc
                                      confirmation (.2); teleconference with Mr. El Koury concerning delegation
                                      research (.3); research legality of Board delegation of authorities in the event
                                      of mandate issuance (.8).
 5/30/19        JDS          0.40     Telephone conference with Ms. Anders regarding strategy for cert petition
                                      opposition.
 5/30/19        AME          3.20     Draft cert reply.
 5/30/19        AJ4          2.40     Cite check Motion for Stay of Mandate (Supreme Court).
 5/31/19        DBV          0.50     Participate in Board call to discuss stay timing issue.
 5/31/19        GDA          1.00     Discuss delegation research with Ms. El-Khouri (.5); teleconference with
                                      Board to discuss stay strategy and nomination status (.5).
 5/31/19        AME          2.80     Draft cert reply.
                          71.50       TOTAL CHARGEABLE HOURS

TOTAL FEES                                                                                            $    63,233.50
  LESS FEE DISCOUNT                                                                                        (9,485.03)

NET FEES                                                                                                   53,748.48

INVOICE TOTAL                                                                                         $    53,748.48

                                                   FEE SUMMARY

TIMEKEEPER                                                 TKPR           HOURS           RATE             AMOUNT
Verrilli, Donald B.                                        DBV              16.10       1,300.00            20,930.00
Anders, Ginger D.                                          GDA              30.40         900.00            27,360.00
Segall, Jordan D.                                           JDS              4.20         745.00             3,129.00
Boyce, Sarah G.                                            SGB               0.50         725.00               362.50




Inv#: 587225                                 MUNGER, TOLLES & OLSON LLP                                          Page 3
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43             Desc: Main
                              Document Page 100 of 101
Matter Desc:    Constitutional Litigation
MTO Matter #:   28720-00002

TIMEKEEPER                                             TKPR        HOURS     RATE          AMOUNT
El-Khouri, Adele M.                                    AME           12.60   695.00         8,757.00
Jacobsen, Arn                                           AJ4           7.70   350.00         2,695.00
                TOTAL                                                71.50                 63,233.50




Inv#: 587225                                MUNGER, TOLLES & OLSON LLP                         Page 4
     Case:17-03283-LTS Doc#:7989 Filed:07/15/19 Entered:07/15/19 17:40:43                     Desc: Main
                              Document Page 101 of 101
                                   MUNGER, TOLLES & OLSON LLP
                                         P.O. BOX 847424
                                    LOS ANGELES, CA 90084-7424


                                                June 10, 2019

Jaime El Koury
General Counsel
Financial Oversight and Management Board for Puerto Rico
PO Box 192018
San Juan, PR 00919

Invoice Number: 587225                                                        Tax Identification No. XX-XXXXXXX

MTO Matter Number: 28720-00002

For professional services rendered through May 31, 2019 as follows:

TOTAL FEES                                                                                     $    63,233.50
  LESS FEE DISCOUNT                                                                                 (9,485.03)

NET FEES                                                                                            53,748.48

INVOICE TOTAL                                                                                       53,748.48

PRIOR BALANCE                                                                                      347,744.54

TOTAL AMOUNT DUE                                                                               $   401,493.02




                     PLEASE RETURN THIS COPY WITH YOUR REMITTANCE

The following are instructions for electronic payments to Munger, Tolles & Olson LLP. Should you have
                 any questions, please feel free to contact us via email ~Billing@mto.com

                                             Wells Fargo Bank, N.A.
                                                420 Montgomery
                                            San Francisco, CA 94104
                                       Account Name:     Munger, Tolles & Olson LLP
                                       Account#:         4199311580
                                       ABA Routing#:     121000248
                                       SWIFT Code:       WFBIUS6S

                      Please reference invoice number 587225 or client number 28720 .


                                                                                                         Page 5
